Exhibit 10.1

 

 

 

LOGO [g826171ex10_1covlogo.jpg]

FIVE-YEAR CREDIT AGREEMENT

dated as of November 24, 2014,

among

TRIMBLE NAVIGATION LIMITED,

the SUBSIDIARY BORROWERS party hereto,

the LENDERS party hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

THE BANK OF NOVA SCOTIA,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

BBVA COMPASS, HSBC BANK USA, N.A., MUFG UNION BANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST BANK, TD BANK,

NA AND U.S. BANK,

as Co-Documentation Agents

J.P. MORGAN SECURITIES LLC,

THE BANK OF NOVA SCOTIA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

[CS&M Ref. No. 6701-877]



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     27   

SECTION 1.03.

 

References

     27    ARTICLE II    Loan Facilities   

SECTION 2.01.

 

Revolving Loans

     27   

SECTION 2.02.

 

Rate Options for all Advances; Maximum Interest Periods

     28   

SECTION 2.03.

 

Prepayments

     28   

SECTION 2.04.

 

Reductions of Commitments

     29   

SECTION 2.05.

 

Method of Borrowing

     30   

SECTION 2.06.

 

Method of Selecting Types and Interest Periods for Advances; Rates of Interest

     30   

SECTION 2.07.

 

Minimum Amount of Each Advance

     30   

SECTION 2.08.

 

Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances

     30   

SECTION 2.09.

 

Default Rate

     31   

SECTION 2.10.

 

Method of Payment

     32   

SECTION 2.11.

 

Evidence of Debt

     33   

SECTION 2.12.

 

Telephonic Notices

     33   

SECTION 2.13.

 

Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and Fee
Basis; Taxes

     34   

SECTION 2.14.

 

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Commitment Reductions

     40   

SECTION 2.15.

 

Lending Installations

     40   

SECTION 2.16.

 

Non-Receipt of Funds by the Administrative Agent

     41   

SECTION 2.17.

 

Termination Date

     41   

SECTION 2.18.

 

Replacement of Certain Lenders

     41   

SECTION 2.19.

 

Subsidiary Borrowers

     42   

SECTION 2.20.

 

Judgment Currency

     43   

SECTION 2.21.

 

Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations

     44   

SECTION 2.22.

 

Defaulting Lenders

     45   

 

i



--------------------------------------------------------------------------------

ARTICLE III    The Letter of Credit Facility   

SECTION 3.01.

 

Obligation to Issue Letters of Credit

     47   

SECTION 3.02.

 

Existing Letters of Credit

     47   

SECTION 3.03.

 

Types and Amounts

     47   

SECTION 3.04.

 

Conditions

     48   

SECTION 3.05.

 

Procedure for Issuance of Letters of Credit

     48   

SECTION 3.06.

 

Letter of Credit Participation

     48   

SECTION 3.07.

 

Reimbursement Obligation

     49   

SECTION 3.08.

 

Issuing Bank Reporting Requirements

     50   

SECTION 3.09.

 

Indemnification; Exoneration

     50   

SECTION 3.10.

 

Cash Collateral

     52    ARTICLE IV    Change In Circumstances   

SECTION 4.01.

 

Yield Protection

     52   

SECTION 4.02.

 

Changes in Capital Adequacy and Liquidity Regulations

     53   

SECTION 4.03.

 

Availability of Types of Advances

     54   

SECTION 4.04.

 

Funding Indemnification

     54   

SECTION 4.05.

 

Lender Statements; Survival of Indemnity

     55    ARTICLE V    Conditions Precedent   

SECTION 5.01.

 

Closing Date

     55   

SECTION 5.02.

 

Each Advance and Letter of Credit Issuance

     56    ARTICLE VI    Representations and Warranties   

SECTION 6.01.

 

Organization; Corporate Powers

     57   

SECTION 6.02.

 

Authorization and Validity

     57   

SECTION 6.03.

 

No Conflict; Government Consent

     58   

SECTION 6.04.

 

Financial Statements

     58   

SECTION 6.05.

 

Material Adverse Change

     58   

SECTION 6.06.

 

Taxes

     58   

SECTION 6.07.

 

Litigation and Contingent Obligations

     59   

SECTION 6.08.

 

Employee Benefits and Labor Matters

     59   

SECTION 6.09.

 

Accuracy of Information

     59   

SECTION 6.10.

 

Regulation U

     60   

SECTION 6.11.

 

Compliance With Laws

     60   

 

ii



--------------------------------------------------------------------------------

SECTION 6.12.

 

Ownership of Properties

     60   

SECTION 6.13.

 

Investment Company Act Status

     60   

SECTION 6.14.

 

Environmental Matters

     60   

SECTION 6.15.

 

Insurance

     61   

SECTION 6.16.

 

Anti-Corruption Laws and Sanctions

     61   

SECTION 6.17.

 

Representations and Warranties of each Subsidiary Borrower

     61    ARTICLE VII    Covenants   

SECTION 7.01.

 

Reporting

     63   

SECTION 7.02.

 

Affirmative Covenants

     65   

SECTION 7.03.

 

Negative Covenants

     67   

SECTION 7.04.

 

Financial Covenants

     73    ARTICLE VIII    Defaults   

SECTION 8.01.

 

Defaults

     74   

SECTION 8.02.

 

Termination of Commitments; Acceleration

     76   

SECTION 8.03.

 

Preservation of Rights

     76    ARTICLE IX    Guarantee   

SECTION 9.01.

 

Guarantee

     77   

SECTION 9.02.

 

Waivers

     77   

SECTION 9.03.

 

Guarantee Absolute

     77   

SECTION 9.04.

 

Acceleration

     78   

SECTION 9.05.

 

Marshaling; Reinstatement

     79   

SECTION 9.06.

 

Subrogation

     79   

SECTION 9.07.

 

Termination Date

     79    ARTICLE X    Amendments; Incremental Facilities   

SECTION 10.01.

 

Waivers; Amendments

     79   

SECTION 10.02.

 

Incremental Facilities

     80    ARTICLE XI    General Provisions   

SECTION 11.01.

 

Survival

     83   

 

iii



--------------------------------------------------------------------------------

SECTION 11.02.

 

Governmental Regulation

     83   

SECTION 11.03.

 

Headings

     83   

SECTION 11.04.

 

Entire Agreement

     83   

SECTION 11.05.

 

Several Obligations; Benefits of this Agreement

     83   

SECTION 11.06.

 

Expenses; Indemnification

     83   

SECTION 11.07.

 

Numbers of Documents

     84   

SECTION 11.08.

 

Accounting

     84   

SECTION 11.09.

 

Severability of Provisions

     85   

SECTION 11.10.

 

No Fiduciary Relationship

     85   

SECTION 11.11.

 

GOVERNING LAW

     85   

SECTION 11.12.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL

     85   

SECTION 11.13.

 

Other Transactions

     86   

SECTION 11.14.

 

Patriot Act

     87   

SECTION 11.15.

 

Non-Public Information

     87    ARTICLE XII    The Administrative Agent   

SECTION 12.01.

 

Appointment; Nature of Relationship

     88   

SECTION 12.02.

 

Action through Sub-Agents and Affiliates

     88   

SECTION 12.03.

 

Powers

     88   

SECTION 12.04.

 

General Immunity

     88   

SECTION 12.05.

 

No Responsibility for Loans, Creditworthiness, Recitals, Etc

     89   

SECTION 12.06.

 

Action on Instructions of Lenders

     89   

SECTION 12.07.

 

Employment of Agents and Counsel

     89   

SECTION 12.08.

 

Reliance on Documents; Counsel

     89   

SECTION 12.09.

 

The Administrative Agent’s and Issuing Banks’ Reimbursement and Indemnification

     90   

SECTION 12.10.

 

Rights as a Lender

     90   

SECTION 12.11.

 

Lender Credit Decision

     91   

SECTION 12.12.

 

Successor Administrative Agent

     91   

SECTION 12.13.

 

No Duties Imposed Upon Co-Syndication Agents, Co-Documentation Agents or
Arrangers

     91    ARTICLE XIII    Setoff, Ratable Payments   

SECTION 13.01.

 

Setoff

     92   

SECTION 13.02.

 

Sharing of Payments

     92   

SECTION 13.03.

 

Relations Among Lenders

     92   

 

iv



--------------------------------------------------------------------------------

ARTICLE XIV    Benefit of Agreement, Assignments, Participations   

SECTION 14.01.

 

Successors and Assigns

     93   

SECTION 14.02.

 

Participations

     93   

SECTION 14.03.

 

Assignments

     94   

SECTION 14.04.

 

Confidentiality

     96    ARTICLE XV    Notices   

SECTION 15.01.

 

Giving Notice

     97   

SECTION 15.02.

 

Change of Address

     99   

SECTION 15.03.

 

Authority of Company

     99    ARTICLE XVI    Counterparts; Integration; Effectiveness; Electronic
Execution   

 

v



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I    Revolving Commitments EXHIBIT A    Form of
Borrowing/Conversion/Continuation Notice EXHIBIT B    Form of Request for Letter
of Credit EXHIBIT C    Form of Assignment Agreement EXHIBIT D    Form of
Compliance Certificate EXHIBIT E    Form of Assumption Letter

 

vi



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT, dated as of November 24, 2014, by and among TRIMBLE
NAVIGATION LIMITED, a California corporation (the “Company”); the SUBSIDIARY
BORROWERS from time to time party hereto; the LENDERS from time to time party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Company has requested that the Lenders make loans to it and each of its
Subsidiary Borrowers (if any) in an aggregate principal amount not exceeding
$1,000,000,000 at any one time outstanding, as such amount may be increased
pursuant to Section 10.02. The Lenders are prepared to make such loans upon the
terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.

“ABR Advance” means an Advance which bears interest determined by reference to
the Alternate Base Rate.

“ABR Loan” means a Loan, or portion thereof, which bears interest at the
Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (a) acquires any going business concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of any Person which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.

“Administrative Agent” means JPMCB in its capacity as administrative agent
hereunder for itself and the other Lenders and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 12.12.
Unless the context requires otherwise, the term “Administrative Agent” shall
include any Affiliate of JPMCB or any successor Administrative Agent through
which JPMCB or such successor Administrative Agent shall perform any of its
obligations in such capacity hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to the applicable Borrower of
the same Class and Type and, in the case of Eurocurrency Advances, for the same
Interest Period.

“Affected Lender” is defined in Section 2.18.

“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all Lenders, as they may be adjusted from time to time pursuant
to the terms hereof. The Aggregate Revolving Commitment as of the Closing Date
is $1,000,000,000.

“Agreed Currencies” means (a) Dollars, (b) Euro and (c) any other Eligible
Currency which the Company requests the Administrative Agent to include as an
Agreed Currency hereunder and which is agreed to by all of the applicable
Lenders; provided that the Administrative Agent shall promptly notify each such
Lender of each such request and each such Lender shall be deemed not to have
agreed to such request unless and until its written consent thereto has been
received by the Administrative Agent.

“Agreement” means, on any date, this Five-Year Credit Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

“Agreement Accounting Principles” means generally accepted accounting principles
of the United States as applied in a manner consistent with that used in
preparing the financial statements of the Company referred to in Section 6.04;
provided that for the purposes of determining compliance with the financial
covenants set forth in Section 7.04 and the determination of whether a lease
constitutes a Capitalized Lease or an operating lease, “Agreement Accounting
Principles” means generally accepted accounting principles as in effect as of
the Closing Date.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate for such day, (b) the sum of
(i) the Federal Funds Effective Rate for such day and (ii) .50% per annum and
(c) the Eurocurrency Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1% per annum. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable ABR Margin” means, as at any date of determination, the rate per
annum then applicable to ABR Loans determined in accordance with the provisions
of Section 2.13(d).

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.13(c)(i) determined in accordance with the provisions of
Section 2.13(d).

“Applicable Eurocurrency Rate Margin” means, as at any date of determination,
the rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of Section 2.13(d).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time.

“Arrangers” means J.P. Morgan Securities LLC, The Bank of Nova Scotia, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities LLC in
their capacities as joint lead arrangers and joint bookrunners for the loan
transaction evidenced by this Agreement.

“Assignment Agreement” means an assignment and assumption agreement entered into
by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 14.03, and accepted by the Administrative Agent,
in substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit E hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions hereof.

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of

 

3



--------------------------------------------------------------------------------

the lease included in such Sale and Leaseback Transaction (including any period
for which such lease has been extended). In the case of any lease which is
terminable by the lessee upon payment of a penalty, the Attributable Debt shall
be the lesser of the Attributable Debt determined assuming termination upon the
first date such lease may be terminated (in which case the Attributable Debt
shall also include the amount of the penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated) or the Attributable Debt determined assuming no such
termination.

“Authorized Officer” means any of the Chairman of the Board, the Chief Executive
Officer, the President, the Treasurer, any Vice President or the Chief Financial
Officer of the Company, acting singly.

“Availability” means, at any particular time, the amount by which (a) the
Aggregate Revolving Commitment at such time exceeds (b) the Revolving Credit
Obligations outstanding at such time.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided however that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) and in respect of which the Company or any
other member of the Controlled Group is, or within the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

“Borrower” means, as applicable, any of the Company and the Subsidiary
Borrowers, together with their respective successors and assigns, and
“Borrowers” shall mean, collectively, the Company and the Subsidiary Borrowers.

“Borrowing/Conversion/Continuation Notice” is defined in Section 2.06.

“Borrowing Date” means a date on which a Loan is made hereunder.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurocurrency Rate, a day (other than
a Saturday or Sunday) on which banks are open for business in New York, New York
and San Francisco, California and (i) in addition, for Loans denominated in
Agreed Currencies (other than Euro), a day (other than a Saturday or Sunday) on
which dealings in Dollars

 

4



--------------------------------------------------------------------------------

and the other applicable Agreed Currencies are carried on in the London
interbank market and (ii) in addition, for Loans denominated in Euro, a TARGET
Day (other than a Saturday or Sunday) on which dealings in Euro are carried on
in European interbank market and (b) for all other purposes a day (other than a
Saturday or Sunday) on which banks are open for business in New York, New York
and San Francisco, California.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided that “Capital Stock” shall not include
any debt securities convertible into equity securities prior to such conversion.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States and backed by
the full faith and credit of the United States, (b) domestic and Eurocurrency
certificates of deposit and time deposits, bankers’ acceptances and floating
rate certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof or the District of Columbia, or any
foreign bank or its branches or agencies the long-term indebtedness of which
institution at the time of acquisition is rated A- (or better) by S&P or A3 (or
better) by Moody’s, and which certificates of deposit and time deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than 90 days; (c) shares of money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
(i) investment grade securities (i.e., securities rated at least BBB by S&P or
Baa by Moody’s) and (ii) commercial paper of United States and foreign banks and
bank holding companies and their subsidiaries and United States and foreign
finance, commercial industrial or utility companies which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all
such institutions being “Qualified Institutions”); (d) commercial paper of
Qualified Institutions with maturities not exceeding 365 days from the date of
acquisition thereof and (e) other investments properly classified as “cash” or
“cash equivalents” in accordance with Agreement Accounting Principles and made
in accordance with the Company’s investment policy, as approved by the Company’s
Board of Directors from time to time.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

 

5



--------------------------------------------------------------------------------

“Change” is defined in Section 4.02.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act and the rules thereunder), becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act; provided that a
person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly,
beneficially or of record, of 35% or more of the combined voting power of the
Company’s outstanding Capital Stock ordinarily having the right to vote at an
election of directors or the aggregate capital value of the Company’s
outstanding Capital Stock; or

(b) during any period of 12 consecutive months, the majority of the board of
directors of the Company fails to consist of Continuing Directors.

“Class”, when used in reference to (a) any Loan, refers to whether such Loan is
a Revolving Loan or an Incremental Term Loan of any Series, (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Incremental
Term Commitment of any Series and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment” means, as the context may require, a Revolving Commitment or an
Incremental Commitment.

“Commitment Termination Date” means the earliest of:

(a) November 24, 2019;

(b) the date on which the Revolving Commitments have been terminated in full or
reduced to zero pursuant to the terms of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clause (b) or (c),
the Commitments shall terminate automatically and without any further action.

“Commitment Termination Event” means the occurrence of any event described in
Section 8.01 resulting in a termination of the Commitments pursuant to
Section 8.02.

 

6



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 15.01, including through the
Platform.

“Company” is defined in the preamble and includes such Person’s successors and
assigns, including a debtor-in-possession on behalf of such Person.

“Consolidated Net Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles), but excluding therefrom all goodwill and other
intangible assets under Agreement Accounting Principles.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and (including these terms as defined in Environmental,
Health or Safety Requirements of Law) and any other substance, material or waste
regulated or prohibited by or pursuant to any Environmental, Health or Safety
Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The term “Contingent Obligation”
shall not include any customary indemnity obligations entered into in the
ordinary course of business or in connection with any transaction permitted
hereby. The amount of any Contingent Obligation shall be equal to the portion of
the obligation so guaranteed or otherwise supported, in the case of known
recurring obligations, and the maximum reasonably anticipated liability in
respect of the portion of the obligation so guaranteed or otherwise supported
assuming such Person is required to perform thereunder, in all other cases.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election (other than any person whose initial nomination or
election occurred as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more members), in each case
either by specific vote or by approval of a proxy statement issued by the
Company on behalf of its entire board of directors in which such individual is
named as a nominee for director.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guarantee, contract,
undertaking, agreement or instrument, in any case in writing, to which that
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.

“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company, (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company, (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company and (d) any entity under common control which, together with the
Company, is treated as a single employer under any applicable foreign law
similar to the foregoing clauses (a), (b), and (c), in each case (in clauses
(a), (b) or (c)) giving effect to the consummation of the transactions
contemplated by the Loan Documents.

“Convertible Indebtedness” means Indebtedness convertible at the option of the
holder thereof into Capital Stock of the Company, cash or a combination of
Capital Stock of the Company and cash (as provided in the documentation
governing such Indebtedness).

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Default” means an event described in Article VIII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit, or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Company, the
Administrative Agent or any Issuing Bank in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or any Issuing Bank made in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit; provided that such Lender

 

8



--------------------------------------------------------------------------------

shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

“Disclosure Letter” means the Disclosure Letter, dated the Closing Date,
executed and delivered by the Company to the Administrative Agent and the
Lenders.

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” of any currency at any date means (a) the amount of such
currency, if such currency is Dollars or (b) the Equivalent Amount, if such
currency is any currency other than Dollars.

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America; provided that such
Subsidiary is not a CFC or a Subsidiary of a CFC.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, without duplication, (a) Net Income for such period, plus (b) to
the extent deducted in computing Net Income for such period, (i) Interest
Expense, (ii) charges against income for foreign, federal, state and local
taxes, (iii) depreciation expense, (iv) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets, (v) other
non-cash charges, expenses or losses, (vi) non-cash expenses in connection with
stock options, restricted shares or other share based compensation granted or
provided to employees or directors, (vii) any unusual, extraordinary or
non-recurring charges, expenses or losses, (viii) acquisition related expenses,
whether or not any acquisition is successful, (ix) fees, costs and expenses
related to the Transactions and the Company’s issuance on or about the Closing
Date of its 4.75% senior notes due 2024, and (x) restructuring, integration and
related charges or expenses (which for the avoidance of doubt, include
retention, severance, systems establishment costs, contract termination costs,
future lease commitments, and costs to consolidate facilities and relocate
employees), provided that the charges added back pursuant to this clause (x)
shall not exceed 5% of EBITDA (prior to giving effect to such add back) for any
period of four fiscal quarters, minus (c) to the extent added in computing Net
Income for such period, unusual, extraordinary or non-recurring cash or non-cash
income, gains or credits. If during any period of four fiscal quarters the
Company or any Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, EBITDA for such period shall, solely for purposes of
determining the Leverage Ratio, be calculated giving pro forma effect to such
transaction as if it had occurred on the first day of such period.

“Electronic Signature” means an electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company, any Subsidiary or any other Affiliate of the Company.

 

9



--------------------------------------------------------------------------------

“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market (or other market where the Administrative Agent’s
foreign currency operations in respect of such currency are then being
conducted), convertible into Dollars in the international interbank market and
available to the Lenders in such market and as to which an Equivalent Amount may
be readily calculated. If, after the designation pursuant to the terms of this
Agreement of any currency as an Agreed Currency, (a) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, or such
country’s currency is, in the determination of the Administrative Agent, no
longer readily available or freely traded, or (b) in the determination of the
Administrative Agent, an Equivalent Amount for such currency is not readily
calculable (each of clause (a) and (b), a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the Company, and such
country’s currency shall no longer be an Agreed Currency until such time as the
Disqualifying Event(s) no longer exist, but in any event within five Business
Days of receipt of such notice from the Administrative Agent, the applicable
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loan into Loans in Dollars or another Agreed
Currency, subject to the other terms contained in Articles II and IV.

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law relating to or addressing pollution or protection of the environment, or
protection of worker health or safety, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651
et seq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§ 6901 et seq., in each case including any amendments thereto, any successor
statutes, and any regulations or guidance promulgated thereunder, and any state
or local equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Convertible Indebtedness).

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange of the Administrative Agent in the London interbank market (or other
market where the Administrative Agent’s foreign exchange operations in respect
of such currency are then being conducted) for such other currency at 11:00 a.m.
(local time) two Business Days prior to the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Administrative Agent from time to time; provided that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such amount, and such determination shall be conclusive absent
manifest error.

 

10



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“EURIBO Rate” means, with respect to any Eurocurrency Rate Borrowing denominated
in Euro for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.

“Euro” means the lawful currency of the participating member states of the
European Monetary Union.

“Eurocurrency Rate” means (a) with respect to any Eurocurrency Rate Loan
denominated in Dollars for any Interest Period, an interest rate per annum equal
to the product of (i) the LIBO Rate for Dollars for such Interest Period
multiplied by (ii) the Statutory Reserve Rate; (b) with respect to any
Eurocurrency Rate Loan denominated in Euro, an interest rate per annum equal to
the EURIBO Rate for such currency and such Interest Period; and (c) with respect
to any Eurocurrency Rate Loan denominated in an Agreed Currency other than
Dollars or Euro, an interest rate per annum equal to the LIBO Rate for such
currency and such Interest Period.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan made by a Lender which bears interest at
the Eurocurrency Rate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Taxes” means, as to any Lender or the Administrative Agent, (a) Taxes
imposed on or measured by such Lender’s or the Administrative Agent’s, as the
case may be, net income, franchise taxes and branch profits taxes, in each case
(i) by the United States of America, or any Governmental Authority of the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Non-U.S. Lender (as
defined in Section 2.13(e)(vii)) (other than an assignee pursuant to a request
by the Company under Section 2.18), any withholding Taxes (i) that result from
any law in effect on the date such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
assignment (or designation of a new lending office) to receive additional
amounts from the Borrowers with respect to such withholding Tax pursuant to
Section 2.13(e)(i) or (ii) that are attributable to such Non-U.S. Lender’s
failure to comply with Section 2.18 and (c) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means the Company’s existing credit agreement, dated
as of May 6, 2011, as amended and restated as of November 21, 2012 (as further
amended, restated, amended and restated, modified or supplemented), among the
Company, the subsidiary borrowers party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

11



--------------------------------------------------------------------------------

“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Company that (a) is outstanding on the Closing Date and
(b) is listed on Schedule 3.02 to the Disclosure Letter.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules, or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 a.m. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

“Governmental Acts” is defined in Section 3.09(a).

“Governmental Authority” means (a) any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other quasi
governmental entity established to perform any of such functions and (b) any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank.

“Guarantee” means the Guarantee by the Company of all of the Obligations of the
Subsidiary Borrowers pursuant to this Agreement, in each case as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Guaranteed Obligations” is defined in Section 9.01.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
(a) no phantom stock or similar plan providing

 

12



--------------------------------------------------------------------------------

for payments only on account of services provided by, and no stock option or
stock compensation plan providing for grants to, current or former directors,
officers, employees or consultants of the Company or the Subsidiaries, and
(b) no issuance by the Company of Convertible Indebtedness or warrants or
options entitling third parties to purchase the Company’s common stock (or, at
the Company’s option, to receive cash in lieu thereof), shall be a Hedging
Agreement.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Hedging Agreements.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (a) each Lender in respect of its Loans and in respect of
obligations under Hedging Agreements entered into with any Loan Party, (b) each
Issuing Bank in respect of Reimbursement Obligations owed to it, (c) the
Administrative Agent, the Lenders and the Issuing Banks in respect of all other
present and future obligations and liabilities of the Company or any of its
Subsidiaries of every type and description arising under or in connection with
this Agreement or any other Loan Document, (d) each Indemnitee in respect of the
obligations and liabilities of the Company or any of its Subsidiaries to such
Person hereunder or under the other Loan Documents and (e) their respective
successors, transferees and assigns.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto as may be approved by the
Administrative Agent and the Company pursuant to Section 10.02(c).

“Incremental Lender” means an Incremental Revolving Lender and an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 10.02, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Agreement and Section 10.02, to make Incremental Term Loans of any Series to the
Company hereunder.

 

13



--------------------------------------------------------------------------------

“Incremental Term Lender” means each Lender with (a) a commitment to make
Incremental Term Loans, established pursuant to an Incremental Facility
Agreement or (b) an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 10.02.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such person’s business payable on customary terms and
earn-out or other contingent payment arising in connection with an Acquisition),
(c) obligations of a type set forth in clauses (a), (b) or (d) through (i) of
this definition, whether or not assumed, secured by Liens on property now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, bonds, or other similar instruments, (e) Capitalized Lease
Obligations, (f) net liability in connection with Hedging Obligations,
(g) actual and contingent reimbursement obligations in respect of letters of
credit, (h) any Off-Balance Sheet Liabilities and (i) Contingent Obligations of
such Person in respect of items of the type set forth in clauses (a) through
(h); provided that the term “Indebtedness” shall not include any (a) accrued or
deferred interest or other expenses, unless capitalized in accordance with
Agreement Accounting Principles, (b) any lease properly classified as an
operating lease in accordance with Agreement Accounting Principles or (c) any
surety or appeal bond or performance bond. The amount of any item of
Indebtedness, except for any item of Indebtedness described in clause (g),
(h) or (i), shall be the amount of any liability in respect thereof appearing on
a balance sheet properly prepared in accordance with Agreement Accounting
Principles. The amount of any item of Indebtedness described in clause (i) shall
be determined in accordance with the definition of Contingent Obligations and
the amount of any item of Indebtedness described in clause (h) above shall be
the “principal-equivalent” amount of such obligation.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
under any Loan Document.

“Indemnitee” is defined in Section 11.06(b).

“Insignificant Subsidiary” means any Subsidiary having assets with a book value
of $15,000,000 or less.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense, in each case for the period of four fiscal
quarters ending on such date.

 

14



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment fees and fees for
stand-by letters of credit), all as determined in conformity with Agreement
Accounting Principles.

“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one, two, three or six months, commencing on a Business Day selected by the
applicable Borrower on which a Eurocurrency Rate Loan is made to such Borrower
pursuant to this Agreement or on the last day of the immediately preceding
Interest Period applicable to such Loan. Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter; provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

“Interpolated Screen Rate” means, with respect to any LIBO Rate Advance
denominated in any currency or any EURIBO Rate Advance, in each case for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case as of the
Specified Time on the Quotation Day.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Banks” means (a) JPMCB or any of its Affiliates in its separate
capacity as an issuer of Letters of Credit pursuant to Sections 3.01 and 3.02,
(b) solely in respect of any Existing Letter of Credit, the Lender that is the
issuer thereof and (c) each other Lender (or any Affiliate, branch or agency
thereof) approved by the Administrative Agent that shall have agreed to serve
as, and shall have become, an Issuing Bank hereunder.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Commitment” means (a) in the case of JPMCB, $25,000,000 and (b) in the case
of any other Issuing Bank, the amount determined by agreement among the Company,
such Issuing Bank and the Administrative Agent.

“L/C Documents” is defined in Section 3.04.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.06.

 

15



--------------------------------------------------------------------------------

“L/C Obligations” means, without duplication, an amount equal to the sum of
(a) the aggregate amount then available for drawing under each of the Letters of
Credit, (b) the face amount of all outstanding L/C Drafts corresponding to the
Letters of Credit, which L/C Drafts have been accepted by the applicable Issuing
Bank, (c) the aggregate outstanding amount of all Reimbursement Obligations at
such time and (d) the aggregate amount equal to the face amount of all Letters
of Credit requested by the Borrowers but not yet issued (unless the request for
an unissued Letter of Credit has been denied).

“Lenders” means the Persons listed on Annex I and any other Person that shall
become a party hereto pursuant to an Assignment Agreement or an Incremental
Facility Agreement, other than any Person that shall have ceased to be a party
hereto pursuant to an Assignment Agreement.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means standby letters of credit to be (a) issued by the
Issuing Banks pursuant to Section 3.01 or (b) deemed issued by the Issuing Banks
pursuant to Section 3.02.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness on such date of determination to (b) EBITDA for the most recently
ended period of four fiscal quarters (including any fiscal quarters ending on
the date of determination).

“LIBO Rate” means, with respect to any Eurocurrency Rate Loan denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
encumbrance or security agreement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement); provided that in no
event shall the lessor’s interest under any real property lease or any lease
properly classified as an operating lease in accordance with Agreement
Accounting Principles be a “Lien” for purposes of this definition.

“Loan” means, in the case of any Lender, such Lender’s portion of any Advance
made pursuant to Section 2.01 or Section 10.02.

“Loan Account” is defined in Section 2.11(a).

“Loan Documents” means this Agreement, each Assumption Letter executed
hereunder, each Incremental Facility Agreement executed hereunder and all other
documents, instruments, notes and agreements executed and delivered in
accordance with the foregoing documents, as the same may be amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time. For the avoidance of doubt, neither Hedging Agreements nor any
agreements or arrangements in respect of cash management services shall
constitute a Loan Document.

 

16



--------------------------------------------------------------------------------

“Loan Parties” means each of the Company and each Subsidiary Borrower.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Acquisition” means (i) any Acquisition in which the aggregate
consideration payable by the Company and its Subsidiaries has a value of
$100,000,000 or more or (ii) two or more Acquisitions consummated within a 12
month period in which the aggregate consideration payable by the Company and its
Subsidiaries has a value of $200,000,000 or more.

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform their respective obligations under the Loan Documents,
or (c) the ability of the Lenders or the Administrative Agent to enforce the
Obligations.

“Material Disposition” means (i) any disposition of assets (other than inventory
sold in the ordinary course of business) in which the aggregate consideration
received by the Company and its Subsidiaries has a value of $100,000,000 or more
or (ii) two or more dispositions of assets (other than inventory sold in the
ordinary course of business) consummated within a 12 month period in which the
aggregate consideration received by the Company and its Subsidiaries has a value
of $150,000,000 or more.

“Material Indebtedness” is defined in Section 8.01(d).

“MNPI” means material information concerning the Company and its Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, or was required to be, contributed to by either the Company or
any member of the Controlled Group.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.

“Non-Defaulting Revolving Lender” means, at any time, any Revolving Lender that
is not a Defaulting Lender at such time.

 

17



--------------------------------------------------------------------------------

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any other Loan Party
to any Credit Party, any Arranger, any Affiliate of the foregoing or any
Indemnitee, of any kind or nature, present or future, arising under this
Agreement, the L/C Documents or any other Loan Document or under any Hedging
Agreements or cash management arrangements or agreements (i) existing on the
Closing Date with a Person that is a Lender on the Closing Date (or an Affiliate
of such a Lender) and continues to be a Lender (or an Affiliate of such a
Lender) or (ii) with a Person that shall have been a Lender at the time the
applicable Hedging Agreement or cash management arrangement or agreement was
entered into (or an Affiliate of such a Lender) and who continues to be a Lender
(or an Affiliate of such a Lender), in each case whether or not evidenced by any
note or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guarantee, indemnification,
or in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term includes, without limitation,
all interest, charges, expenses, fees, reasonable fees, disbursements and other
charges of counsel (in each case whether or not allowed), and any other sum
chargeable to the Company or any of its Subsidiaries under this Agreement or any
other Loan Document.

“Obligor” is defined in Section 9.01.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, or (c) any liability of such Person or any of its Subsidiaries in
respect of the implied debt component under any so-called “synthetic” lease
transaction.

“Officer’s Certificate” means a certificate signed by an Authorized Officer.

“Other Connection Taxes” means, as to any Lender or the Administrative Agent,
Taxes imposed by any jurisdiction by reason of a present or former connection
between such Lender or Administrative Agent and such jurisdiction (other than
any connection arising solely from having executed, delivered, performed its
obligations or received payment under, or enforced any Loan Document).

“Other Taxes” is defined in Section 2.13(e)(ii).

“Participant Register” is defined in Section 14.02.

“Participants” is defined in Section 14.02.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information which
the Administrative Agent or any Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

18



--------------------------------------------------------------------------------

“Payment Date” means the last day of each fiscal quarter of the Company, the
Commitment Termination Date, the Termination Date and any payment date as set
forth in an applicable Incremental Facility Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

“Permitted Existing Indebtedness” means the Indebtedness of the Subsidiaries
identified as such on Schedule 1.01A to the Disclosure Letter.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.01B to the Disclosure Letter.

“Permitted Liens” means:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are (i) not yet due, (ii) not yet delinquent for a
period of more than 60 days, (iii) not subject to penalties for nonpayment or
(iv) (so long as foreclosure, distraint, sale or other similar proceedings shall
not have been commenced or any such proceeding after being commenced is stayed)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(b) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not more
than 60 days past due or which thereafter can be paid without penalty or which
are being contested in good faith by appropriate proceedings properly instituted
and diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;

(c) Liens arising with respect to zoning restrictions, easements, encroachments,
Environmental Liens, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not materially interfere with
the ordinary use or occupancy of the real property subject thereto or with the
ordinary conduct of the business of the Company or any of its Subsidiaries;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation;

(e) Liens arising from or upon any judgment or award; provided that (i) no
Default under Section 8.01(g) has occurred or is continuing at the time of
incurrence thereof and (ii) such judgment or award is being contested in good
faith by proper appeal proceedings and only so long as execution thereon shall
be stayed;

 

19



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness for borrowed money), leases, statutory obligations, surety bonds,
performance bonds and other obligations of a like nature (including letters of
credit issued in favor of the issuer of any such bond) incurred in the ordinary
course of the Company’s or any Subsidiary’s business;

(g) Leases or subleases and licenses and sublicenses granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, and any interest
or title of a lessor, licensor or under any lease or license;

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens with respect to repurchase obligations in respect of Cash Equivalents
of the type set forth in clauses (a) and (b) of the definition thereof;

(j) customary Liens on insurance proceeds securing financed insurance premiums
in the ordinary course of business;

(k) Liens arising from precautionary Uniform Commercial Code filings or similar
filings in respect of operating leases; and

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Side Lender Representative” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) such Lender’s Revolving Commitment and/or the aggregate principal
amount of such Lender’s Incremental Term Loans, as the context requires, at such
time (as adjusted from time to time in accordance with the provisions of this
Agreement) by (b) the Aggregate Revolving Commitment and/or the aggregate
principal amount of the Incremental Term Loans, as the context requires, at such
time (as adjusted from time to time in accordance with the provisions of this
Agreement); provided that if

 

20



--------------------------------------------------------------------------------

all of the applicable Revolving Commitments are terminated pursuant to the terms
of this Agreement, then the “Pro Rata Shares” shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Public Side Lender Representative” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quotation Day” means, with respect to any currency for any Interest Period, the
day two Business Days prior to the first day of such Interest Period, unless
market practice differs in the Relevant Interbank Market for any currency, in
which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).

“Rate Option” means the Eurocurrency Rate or the Alternate Base Rate, as
applicable.

“Rating Agencies” means Moody’s and S&P.

“Ratings” means the public ratings from time to time established by the Rating
Agencies for the Company’s senior, unsecured, non-credit enhanced long-term
Indebtedness for borrowed money (or, at any time when no such Indebtedness shall
be outstanding, the Company’s corporate credit rating then in effect from S&P
and the Company’s corporate family rating then in effect from Moody’s).

“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, notes receivable, and all present and future rights of the Company
or its Subsidiaries, as applicable, to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guarantees with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

“Register” is defined in Section 14.03(a)(iv).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

 

21



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.07(a).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Relevant Interbank Market” means (a) in relation to Euro, the European
interbank market and (b) in relation to any other Agreed Currency, the London
interbank market.

“Removal Effective Date” is defined in Section 12.12.

“Replacement Lender” is defined in Section 2.18.

“Reportable Event” means a “reportable event”, as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Benefit
Plan, excluding, however, such events as to which the PBGC by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days after such event occurs; provided that a failure to meet
the minimum funding standards of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule, code,
ordinance, decree, order, judgment, or regulation, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject including, without limitation, the Securities
Act, the Exchange Act, Regulations T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, the Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation.

 

22



--------------------------------------------------------------------------------

“Revolving Commitment” means, relative to any Lender, the obligation of such
Lender to make Revolving Loans not exceeding the amount set forth on Annex I to
this Agreement opposite its name thereon under the heading “Revolving
Commitment” or in the Assignment Agreement or Incremental Facility Agreement by
which it became a Lender as such amount may be modified from time to time
pursuant to the terms of this Agreement or to give effect to any applicable
Assignment Agreement.

“Revolving Credit Obligations” means, at any particular time, the sum of (a) the
outstanding Revolving Loans at such time, plus (b) the aggregate outstanding L/C
Obligations at such time.

“Revolving Lenders” means the Persons listed on Annex I and any other Person
that shall have become a Revolving Lender pursuant to an Assignment Agreement or
an Incremental Facility Agreement, other than any such Person that shall have
ceased to be Revolving Lender pursuant to an Assignment Agreement.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person in the
foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means

(a) in respect of the LIBO Rate for any Interest Period, a rate per annum equal
to the London interbank offered rate as administered by the ICE

 

23



--------------------------------------------------------------------------------

Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in the applicable currency with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently Reuters Screen Page LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion); and

(b) in respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion),

provided that if the Screen Rate, determined as provided above, would be less
than zero, the Screen Rate shall for all purposes of this Agreement be zero. If,
as to any currency, no Screen Rate shall be available for a particular Interest
Period but Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, than the Screen Rate for such Interest Period
shall be the Interpolated Screen Rate.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein to a trust, partnership,
corporation, limited liability company or other entity, which transfer is funded
in whole or in part, directly or indirectly, by the incurrence or issuance by
the transferee or a successor transferee of Indebtedness or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein. The “amount” or
“principal amount” of any Securitization Transaction shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the first sentence of this definition or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction, net of any such accounts receivable or interests
therein that have been written off as uncollectible.

“Series” is defined in Section 10.02(b).

“Single Employer Plan” means a “single-employer plan” as defined in
Section 4001(a)(15) of ERISA which is a Benefit Plan maintained by the Company
or any member of the Controlled Group for employees of the Company or any member
of the Controlled Group.

“Specified Currency” is defined in Section 2.20.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor to the rating agency business thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, limited liability company or similar business
entity more than 50% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled. Unless otherwise expressly
provided, all references herein to a “Subsidiary” mean a Subsidiary of the
Company.

“Subsidiary Borrower” means each Wholly-Owned Subsidiary of the Company (whether
now existing or hereafter formed) duly designated by the Company pursuant to
Section 2.19 to request Advances hereunder, which Wholly-Owned Subsidiary shall
have delivered to the Administrative Agent an Assumption Letter in accordance
with Section 2.19 and such other documents as may be required pursuant to this
Agreement, in each case together with its respective successors and assigns,
including a debtor-in-possession on behalf of such Subsidiary Borrower.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which the TARGET is open for the settlement of
payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings or any interest, penalties and liabilities with respect
thereto.

“Termination Date” is defined in Section 2.17.

“Termination Event” means (a) a Reportable Event, (b) the withdrawal of the
Company or any member of the Controlled Group from a Benefit Plan during a plan
year in which the Company or such Controlled Group member was a “substantial

 

25



--------------------------------------------------------------------------------

employer” as defined in Section 4001(a)(2) of ERISA or the cessation of
operations which results in the termination of employment of twenty percent
(20%) of Benefit Plan participants who are employees of the Company or any
member of the Controlled Group, (c) the imposition of an obligation on the
Company or any member of the Controlled Group under Section 4041 of ERISA to
provide affected parties written notice of intent to terminate a Benefit Plan in
a distress termination described in Section 4041(c) of ERISA, (d) the
institution by the PBGC or any similar foreign governmental authority of
proceedings to terminate a Benefit Plan, (e) any event or condition which
constitutes grounds under Section 4042 of ERISA which are reasonably likely to
lead to the termination of, or the appointment of a trustee to administer, any
Benefit Plan, or (f) the partial or complete withdrawal of the Company or any
member of the Controlled Group from a Multiemployer Plan.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all outstanding Letters of Credit and the unfunded amount of all
Commitments.

“Total Indebtedness” means, without duplication, on a consolidated basis,
(a) the principal amount of all Indebtedness of the Company or any Subsidiary
referred to in clauses (a), (d), (e), (g) and (h) of the definition of such term
and (b) the principal amount of all Indebtedness of any Person in respect of
which the Company or any Subsidiary has a Contingent Obligation.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and the
issuance of Letters of Credit hereunder.

“Type” means, with respect to any Loan, its nature as an ABR Loan or a
Eurocurrency Rate Loan.

“Unfunded Liabilities” means (a) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of all Single Employer Plans as of the
most recent measurement date for which actuarial valuations have been completed
and certified to the Company, all as determined under Accounting Standards
Codification Topic 715, using the methods and assumptions used by the Company
for financial accounting purposes and (b) in the case of Multiemployer Plans,
the Withdrawal Liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from all Multiemployer
Plans.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association or
similar business entity 100% of the ownership interests having ordinary voting
power of which shall at the time

 

26



--------------------------------------------------------------------------------

be so owned or controlled, in each case, other than director qualifying shares.
Unless the context otherwise requires, “Wholly-Owned Subsidiary” means a
wholly-owned subsidiary of the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower and the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to any Person shall include such Person’s
successors and assigns. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, (a) any definition of, or reference to, any Loan Document, including
this Agreement, or any other agreement, instrument or document in this Agreement
shall mean such Loan Document or other agreement, instrument or document as
amended, restated, supplemented or otherwise modified from time to time (subject
to any restrictions on such amendments, restatements, supplements or
modifications set forth herein) and (b) any accounting terms used in this
Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with generally accepted accounting
principles in existence as of the date.

SECTION 1.03. References. Any references to Subsidiaries of the Company set
forth herein shall not in any way be construed as consent by the Administrative
Agent or any Lender to the establishment, maintenance or acquisition of any
Subsidiary, except as may otherwise be permitted hereunder.

ARTICLE II

Loan Facilities

On the terms and subject to the conditions of this Agreement, the Lenders
severally agree to make Loans as set forth below.

SECTION 2.01. Revolving Loans.

(a) Upon the satisfaction of the applicable conditions precedent set forth in
Article V, from and including the Closing Date and prior to the Commitment
Termination Date, each Revolving Lender severally and not jointly agrees, on the
terms and

 

27



--------------------------------------------------------------------------------

conditions set forth in this Agreement, to make Revolving Loans to any Borrower
from time to time in Dollars or any Agreed Currency, in a Dollar Amount not to
exceed such Lender’s applicable Pro Rata Share of the Availability at such time.
Notwithstanding the foregoing, at no time shall the Dollar Amount of the
Revolving Credit Obligations exceed the Aggregate Revolving Commitment. Within
the foregoing limits and subject to the terms and conditions set forth in this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans at any
time prior to the Commitment Termination Date. Revolving Loans shall be, at the
option of the applicable Borrower, selected in accordance with Section 2.06, and
shall be either Eurocurrency Rate Loans or, in the case of Revolving Loans to
the Company or any Domestic Subsidiary, ABR Loans. On the Commitment Termination
Date, each Borrower shall repay in full the outstanding principal balance of the
Revolving Loans made to it. The Revolving Loans shall be made by each Revolving
Lender ratably in proportion to such Lender’s Pro Rata Share.

(b) Promptly after receipt of the Borrowing/Conversion/Continuation Notice under
Section 2.06 in respect of Revolving Loans, the Administrative Agent shall
notify each applicable Lender of the requested Revolving Loans. Each applicable
Revolving Lender shall make available its Revolving Loan in accordance with the
terms of Section 2.05. The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower on the applicable
Borrowing Date and shall disburse such proceeds in accordance with the
applicable Borrower’s disbursement instructions set forth in such
Borrowing/Conversion/Continuation Notice. The failure of any Lender to deposit
the amount described above with the Administrative Agent on the applicable
Borrowing Date shall not relieve any other Lender of its obligations hereunder
to make its Revolving Loan on such Borrowing Date; provided that the Revolving
Commitments of the Lenders are several and no Lender shall be responsible for
the failure of any other Lender to make Loans as required.

SECTION 2.02. Rate Options for all Advances; Maximum Interest Periods. The Loans
may be ABR Advances (solely in the case of Loans denominated in Dollars) or
Eurocurrency Rate Advances, or a combination thereof, selected by the Company or
the applicable Borrower in accordance with Section 2.06 and subject to
Section 2.01(b). The Company or the applicable Borrower may select, in
accordance with Section 2.08, Rate Options and Interest Periods applicable to
portions of the Loans; provided that there shall be no more than 12 Interest
Periods in effect with respect to all of the Loans at any time.

SECTION 2.03. Prepayments.

(a) Optional Prepayments. The Company or the applicable Borrower may from time
to time and at any time upon prior written notice (which notice may be given on
the same day as such repayment or prepayment) on any Business Day repay or
prepay without penalty or premium all or any part of outstanding ABR Advances in
an aggregate minimum amount of $5,000,000 (or the Equivalent Amount) and in
integral multiples of $1,000,000 (or the Equivalent Amount) in excess thereof
(which payment need not be in the minimum amount or integral multiple if ABR
Advances are prepaid in full). Eurocurrency Rate Advances may be voluntarily
repaid or prepaid on or prior to the last day of the applicable Interest Period,
subject, in the event of a prepayment prior to the last day of the applicable
Interest Period, to the indemnification provisions contained in

 

28



--------------------------------------------------------------------------------

Section 4.04; provided that the applicable Borrower may not so prepay
Eurocurrency Rate Advances unless it shall have provided at least three Business
Days’ prior written notice to the Administrative Agent of such prepayment. Each
such notice shall be irrevocable; provided that if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.04, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.04.

(b) Mandatory Prepayments.

(i) If at any time and for any reason (other than fluctuations in currency
exchange rates) the Revolving Credit Obligations are greater than the Aggregate
Revolving Commitment, the Company shall immediately make or cause to be made a
mandatory prepayment of the Revolving Credit Obligations in an amount equal to
such excess.

(ii) On the last Business Day of each month, the Administrative Agent shall
calculate the Dollar Amount of all outstanding Revolving Credit Obligations not
denominated in Dollars using, for each currency, the arithmetic mean of the buy
and sell spot rates of exchange at 11:00 a.m. London time of the Administrative
Agent in the London interbank market (or other market where the Administrative
Agent’s foreign exchange operations in respect of such currency are then being
conducted) and if, on such Business Day, the Dollar Amount of the Revolving
Credit Obligations exceeds the Aggregate Revolving Commitment as a result of
fluctuations in currency exchange rates, the Borrowers shall immediately prepay
Revolving Loans in an aggregate amount such that after giving effect thereto the
Dollar Amount of the Revolving Credit Obligations is less than or equal to the
Aggregate Revolving Commitment.

(iii) All of the mandatory prepayments made under Section 2.03 shall be applied
to the Revolving Credit Obligations, first to ABR Loans and to any Eurocurrency
Rate Loans maturing on such date and then to subsequently maturing Eurocurrency
Rate Loans in order of maturity and shall be subject to the indemnification
provisions contained in Section 4.04.

SECTION 2.04. Reductions of Commitments. The Company may permanently reduce the
Aggregate Revolving Commitment in whole, or in part ratably among the Revolving
Lenders, in an aggregate minimum amount of $5,000,000 and in integral multiples
of $1,000,000 in excess thereof (which reduction need not be in the minimum
amount or integral multiple if the Aggregate Revolving Commitment is reduced in
whole) upon at least three Business Day’s prior written notice to the
Administrative Agent and each Issuing Bank, which notice shall specify the
amount of any such reduction; provided that the amount of the Aggregate
Revolving Commitment may not be reduced below the sum of the Dollar Amount of
the outstanding Revolving Credit Obligations to remain outstanding after such
reduction. All accrued commitment fees shall be payable on the effective date of
any termination of all or any part the obligations of the Lenders to make Loans
hereunder. Each notice delivered by the Company pursuant to this Section 2.04
shall be irrevocable; provided that a notice of reduction of the Aggregate
Revolving Commitment under this Section 2.04 may state that

 

29



--------------------------------------------------------------------------------

such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

SECTION 2.05. Method of Borrowing. Not later than 12:00 noon (New York time) on
each Borrowing Date for Revolving Loans, each Lender with a Revolving Commitment
shall transfer the amount to be funded by it in respect of its Revolving Loan,
in each case by wire transfer of immediately available funds in the applicable
Agreed Currency to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.

SECTION 2.06. Method of Selecting Types and Interest Periods for Advances; Rates
of Interest. The applicable Borrower shall select the Type of Advance, the
Agreed Currency and, in the case of each Eurocurrency Rate Advance, the Interest
Period applicable to each such Advance from time to time. The applicable
Borrower shall give the Administrative Agent irrevocable notice in substantially
the form of Exhibit A hereto (a “Borrowing/Conversion/Continuation Notice”) not
later than 11:00 a.m. (New York time) (a) on the Business Day that is the
Borrowing Date of each ABR Advance, (b) three Business Days before the Borrowing
Date for each Eurocurrency Rate Advance to be made in Dollars and (c) four
Business Days before the Borrowing Date for each Eurocurrency Rate Advance to be
made in any Agreed Currency other than Dollars. Each ABR Advance and all
Obligations other than Loans shall bear interest from and including the date of
the making of such Advance in the case of Loans, and the date such Obligation is
due and owing in the case of such other Obligations, to (but not including) the
date of repayment thereof at the Alternate Base Rate plus the Applicable ABR
Margin in effect from time to time, changing when and as such Alternate Base
Rate changes (it being agreed that, in the case of Obligations other than Loans,
the Applicable ABR Margin at which such interest shall be deemed to accrue for
the account of the Lenders shall correspond to the Applicable ABR Margin then in
effect for ABR Loans). Changes in the rate of interest on that portion of any
Advance maintained as an ABR Loan will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Rate Advance shall bear
interest from and including the first day of each Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurocurrency Rate applicable to such Eurocurrency Rate Advance and Interest
Period plus the Applicable Eurocurrency Rate Margin in effect from time to time.

SECTION 2.07. Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay a Reimbursement Obligation) shall be in the minimum Dollar
Amount of $5,000,000 (or the Approximate Equivalent Amount of any Agreed
Currency other than Dollars) and in integral Dollar Amount multiples of
$1,000,000 (or the Approximate Equivalent Amount of any Agreed Currency other
than Dollars) in excess thereof; provided that any ABR Advance may be in the
amount of the unused Aggregate Revolving Commitment.

SECTION 2.08. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.

(a) Right to Convert. The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.02 and this Section 2.08, to convert all
or any part

 

30



--------------------------------------------------------------------------------

of a Loan of any Type into any other available Type or Types of Loans; provided
that any conversion of any Eurocurrency Rate Advance shall be made on, and only
on, the last day of the Interest Period applicable thereto.

(b) Automatic Conversion and Continuation. ABR Loans shall continue as ABR Loans
unless and until such ABR Loans are converted into Eurocurrency Rate Loans.
Eurocurrency Rate Loans shall continue as Eurocurrency Rate Loans until the end
of the then applicable Interest Period therefor, at which time such Eurocurrency
Rate Loans, if denominated in Dollars, shall be automatically converted into ABR
Loans unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.08(d) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Loans continue as Eurocurrency Rate Loans. Unless
a Borrowing/Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.08, Eurocurrency Rate Loans in an
Agreed Currency other than Dollars shall automatically continue as Eurocurrency
Rate Loans in the same Agreed Currency with an Interest Period of one month.

(c) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.08(a) or Section 2.08(b), if the
Administrative Agent or the Required Lenders shall so notify the Company, no
Loan may be converted into or continued as a Eurocurrency Rate Loan when any
Default or Unmatured Default has occurred and is continuing.

(d) Borrowing/Conversion/Continuation Notice. The Company shall give the
Administrative Agent a Borrowing/Conversion/Continuation Notice with respect to
each conversion of an ABR Loan into a Eurocurrency Rate Loan or continuation of
a Eurocurrency Rate Loan not later than 11:00 a.m. (New York time) (i) three
Business Days prior to the date of the requested conversion or continuation,
with respect to any Loan to be converted or continued as a Eurocurrency Rate
Loan in Dollars and (ii) four Business Days prior to the date of the requested
conversion or continuation with respect to any Loan to be converted or continued
as a Eurocurrency Rate Loan in an Agreed Currency other than Dollars,
specifying: (x) the requested date (which shall be a Business Day) of such
conversion or continuation; (y) the amount and Type of the Loan to be converted
or continued; and (z) the amount of Eurocurrency Rate Loans into which such Loan
is to be converted or continued, the Agreed Currency, and the duration of the
Interest Period applicable thereto.

(e) Notwithstanding anything herein to the contrary, Eurocurrency Rate Loans in
an Agreed Currency may be continued as Eurocurrency Rate Loans only in the same
Agreed Currency.

SECTION 2.09. Default Rate. If any principal is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans.

 

31



--------------------------------------------------------------------------------

SECTION 2.10. Method of Payment.

(a) All payments of principal, interest, fees, commissions and other amounts
payable hereunder or under any other Loan Document shall be made on the date
when due, without setoff, deduction or counterclaim, in immediately available
funds to the Administrative Agent to such account as may be specified by the
Administrative Agent at least one Business Day prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 12:00 noon (local time) at the place
of payment), in immediately available funds. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. If any payment under any Loan Document shall be
due on a day that is not a Business Day, the date of payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Each Advance shall be repaid or prepaid in the Agreed Currency in which it was
made in the amount borrowed and interest payable thereon shall also be paid in
such currency. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds which the Administrative Agent received at
its address specified in its Administrative Questionnaire or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. The Company authorizes the Administrative Agent to charge the
account of the Company maintained with JPMCB for each payment of principal,
interest, fees, commissions and L/C Obligations as it becomes due hereunder.
Each reference to the Administrative Agent in this Section 2.10 shall also be
deemed to refer, and shall apply equally, to each Issuing Bank, in the case of
payments required to be made by the Company to any Issuing Bank, pursuant to
this Agreement.

(b) Notwithstanding the foregoing provisions of this Section 2.10, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrowers hereunder in
such currency shall be made to the Administrative Agent in such amount and such
type of the New Currency or Dollars as shall be equivalent to the amount of such
payment otherwise due hereunder in the Original Currency, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations. In addition, notwithstanding the
foregoing provisions of this Section 2.10, if, after the making of any Advance
in any currency other than Dollars, the applicable Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in the type
of currency in which such Advance was made because of the imposition of any such
currency control or exchange regulation, then such Advance shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance.

 

32



--------------------------------------------------------------------------------

SECTION 2.11. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts (a “Loan Account”) evidencing all indebtedness of the Borrowers
owing to such Lender hereunder from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 14.03(a)(iv) shall reflect (i) the date and the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period, if any,
applicable thereto, (ii) the amount and the currency of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, (iii) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 14.03, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.

(c) The entries made in the Loan Account, the Register and the other accounts
maintained pursuant to subsections (a) or (b) of this Section 2.11 shall be
presumptively correct for all purposes, absent manifest error, and shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, L/C Disbursements, interest and fees due or
accrued hereunder; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Obligations in accordance
with the terms of this Agreement.

(d) Any Lender making a Revolving Loan may request that the Revolving Loans made
by it be evidenced by a promissory note. In such event, the applicable Borrower
shall promptly prepare, execute and deliver to such Lender a promissory note for
such Loans payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and consistent with the terms of this Agreement.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 14.03) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.12. Telephonic Notices. The Borrowers authorize the Lenders and the
Administrative Agent to extend Loans, effect selections of Types of Advances and
to transfer funds based on such telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of the applicable Borrower. The Borrowers agree to deliver promptly to
the Administrative Agent a written confirmation, signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

 

33



--------------------------------------------------------------------------------

SECTION 2.13. Promise to Pay; Interest and Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes.

(a) Promise to Pay. Each Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.

(b) Interest Payment Dates. Interest accrued on each ABR Loan shall be payable
on (i) each applicable Payment Date, commencing with the first such date to
occur after the Closing Date, (ii) upon any prepayment (whether by acceleration
or otherwise) and (iii) at maturity (whether by acceleration or otherwise).
Interest accrued on each Eurocurrency Rate Loan shall be payable on (i) the last
day of its applicable Interest Period, (ii) on any date on which the
Eurocurrency Rate Loan is prepaid (whether by acceleration or otherwise) and
(iii) at maturity. Interest accrued on each Eurocurrency Rate Loan having an
Interest Period longer than three months shall also be payable on the last day
of each three-month interval during such Interest Period. Interest accrued on
the principal balance of all other Obligations shall be payable in arrears
(i) on the last day of each fiscal month of the Company, commencing on the first
such day following the incurrence of such Obligation, (ii) upon repayment
thereof in full or in part and (iii) if not theretofore paid in full, at the
time such other Obligation becomes due and payable (whether by acceleration or
otherwise).

(c) Fees.

(i) The Company shall pay to the Administrative Agent for the account of each
Revolving Lender in accordance with their applicable Pro Rata Shares, from and
after the Closing Date until the Commitment Termination Date, a non-refundable
commitment fee accruing at the per annum rate of the then Applicable Commitment
Fee Percentage on the daily average unutilized portion of such Lender’s
Revolving Commitment. The commitment fee shall be payable in arrears on each
applicable Payment Date after the Closing Date and, in addition, on any date on
which the Revolving Commitments shall be terminated in whole or, with respect to
such terminated amount, in part.

(ii) The Borrowers shall pay in Dollars (A) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to the portion
of such Lender’s exposure to L/C Obligations attributable to its Revolving
Commitment, which shall accrue at the Applicable Eurocurrency Rate Margin for
Eurocurrency Rate Loans on the daily amount of the Dollar Amount of such portion
of such Lender’s exposure to any L/C Obligations attributable to its Revolving
Commitment (excluding any portion thereof attributable to outstanding and unpaid
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any
exposure to any L/C Obligations and (B) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily Dollar
Amount of any exposure to any L/C Obligations attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to

 

34



--------------------------------------------------------------------------------

outstanding and unpaid Reimbursement Obligations) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any such
exposure to any L/C Obligations, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including each Payment Date shall be payable on the
third Business Day following such Payment Date, commencing on the first such
date to occur after the Closing Date; provided that all such participation fees
and fronting fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate in whole will be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.

(iii) The Company agrees to pay to the Administrative Agent, for the sole
account of the Administrative Agent, the fees separately agreed upon by the
Company and the Administrative Agent.

(d) Interest and Fee Basis; Applicable ABR Margin, Applicable Eurocurrency Rate
Margin and Applicable Commitment Fee Percentage.

(i) Interest on all Eurocurrency Rate Loans and fees shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest on all ABR Loans
shall be calculated for actual days elapsed on the basis of a 365-day, or when
appropriate 366-day, year. Interest shall be payable for the day an Obligation
is incurred but not for the day of any payment on the amount paid if payment is
received prior to 3:00 p.m. (local time) at the place of payment. If any payment
of principal of or interest on a Loan or any payment of any other Obligation
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest, fees
and commissions in connection with such payment.

(ii) With respect to any Revolving Loan or Revolving Commitment, the Applicable
ABR Margin, Applicable Eurocurrency Rate Margin and Applicable Commitment Fee
Percentage shall be determined from time to time by reference to the numerically
lower of (A) the Category corresponding to the Ratings at the time in effect
(the “Applicable Ratings Category”) and (B) the Category corresponding to the
Leverage Ratio as of the end of the most recent fiscal quarter of the Company
for which financial statements have been delivered pursuant to
Section 7.01(a)(i) (the “Applicable Leverage Category”), in each case as set
forth in the table below:

 

CATEGORY

   RATINGS
(Moody’s/S&P)    LEVERAGE
RATIOS    APPLICABLE
ABR
MARGIN     APPLICABLE
EUROCURRENCY
RATE MARGIN     APPLICABLE
COMMITMENT
FEE
PERCENTAGE   1    > Baa1/BBB+    < 0.500      0.000 %      1.000 %      0.100 % 
2    Baa1/BBB+    ³ 0.500 and <1.000      0.125 %      1.125 %      0.150 %  3
   Baa2/BBB    ³ 1.000 and <1.750      0.250 %      1.250 %      0.200 %  4   
Baa3/BBB-    ³ 1.750 and <2.500      0.500 %      1.500 %      0.250 %  5    <
Baa3/BBB-    ³ 2.500      0.750 %      1.750 %      0.300 % 

 

35



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) if the Ratings assigned by Moody’s and S&P
shall fall within different Categories, the Applicable Ratings Category shall be
the Category in which the higher of the Ratings shall fall unless the Ratings
differ by two or more Categories, in which case the applicable Category shall be
the Category one level below that corresponding to the higher Rating, (b) if
either Rating Agency shall not have a Rating in effect (other than by reason of
the circumstances referred to in the last sentence of this paragraph), such
Rating Agency shall be deemed to have a Rating in Category 5, and (c) if any
Rating shall be changed (other than as a result of a change in the rating system
of the applicable Rating Agency), such change shall be effective on the fifth
Business Day following the date on which it is first announced by the applicable
Rating Agency making such change. If the rating system of either Moody’s or S&P
shall change, or if such Rating Agency shall cease to be in the business of
rating corporate debt obligations and corporate credit, the Company and the
Required Lenders shall negotiate in good faith to amend this Section to reflect
such changed rating system or the unavailability of Ratings from such Rating
Agency and, pending the effectiveness of any such amendment, the Rating used to
determine the Applicable ABR Margin, Applicable Eurocurrency Rate Margin and
Applicable Commitment Fee Percentage shall be deemed to be that most recently in
effect from such Rating Agency prior to such change or cessation.

Upon receipt of the financial statements to be delivered by the Company in
accordance with Section 7.01(a)(i) or (ii), as applicable, the Applicable
Leverage Category shall be adjusted, such adjustment being effective on the
fifth Business Day following the Administrative Agent’s receipt of such
financial statements and the compliance certificate required to be delivered in
connection therewith pursuant to Section 7.01(a)(iii); provided that if the
Company shall not have timely delivered its financial statements in accordance
with Section 7.01(a)(i) or (ii), as applicable, then commencing on the date upon
which such financial statements should have been delivered and continuing until
such financial statements are actually delivered, the Applicable Leverage
Category shall be Category 5.

Notwithstanding the foregoing and the Applicable Ratings Category on the Closing
Date, prior to the delivery of the financial statements for the fiscal year of
the Company ending January 2, 2015, the Applicable ABR Margin, Applicable
Eurocurrency Rate Margin and Applicable Commitment Fee Percentage shall be
determined by reference to Category 3.

 

36



--------------------------------------------------------------------------------

(e) Taxes.

(i) Any and all payments by the Borrowers on account of any obligation of the
Borrowers under any Loan Document shall be made free and clear of and without
deduction for any and all Taxes, except as otherwise required by law. If any
Withholding Agent shall be required by law to deduct or withhold any Taxes from
or in respect of any such payment under any Loan Document to any Lender or the
Administrative Agent, (A) the applicable Withholding Agent shall make such
deductions or withholdings, (B) the applicable Withholding Agent shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law and, (C) to the extent such Taxes
constitute Indemnified Taxes, the sum payable shall be increased as may be
necessary so that after making all required deductions or withholdings of
Indemnified Taxes (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section 2.13(e)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings of Indemnified Taxes
been made.

(ii) In addition, the Borrowers agree to pay any present or future stamp, court
or documentary, intangible, recording, filing or similar Taxes which arise from
any payment made under any Loan Document, from the issuance of Letters of Credit
hereunder, or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement, the other Loan Documents, the Commitments, the Loans
or the Letters of Credit, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 2.18(b)) (hereinafter referred to as “Other Taxes”).

(iii) The Company and each Subsidiary Borrower shall jointly and severally
indemnify each Lender and the Administrative Agent for the full amount of
Indemnified Taxes and Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 2.13(e)) payable or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.13(e) submitted to the applicable
Borrower and the Administrative Agent (if a Lender is so submitting) by such
Lender or the Administrative Agent shall show in reasonable detail the amount
payable and the calculations used to determine such amount and shall attach a
copy of the original official document from the Governmental Authority asserting
such Indemnified Taxes or Other Taxes and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto.

(iv) As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Company or any Subsidiary Borrower, the Company shall furnish to
the Administrative Agent the original or a certified copy of a receipt issued by
the relevant Governmental Authority evidencing payment thereof or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

 

37



--------------------------------------------------------------------------------

(v) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company or any Subsidiary Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company or any Subsidiary Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.02 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (v).

(vi) Without prejudice to the survival of any other agreement of the Company and
the Subsidiary Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.13(e) shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the payment in full of all Obligations, the
termination of the Letters of Credit and the termination of this Agreement.

(vii) Each Lender (including any Replacement Lender) that is not created or
organized under the laws of the United States of America or a political
subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the Company and
the Administrative Agent on or before the Closing Date, or, if later, the date
on which such Lender becomes a Lender pursuant to Section 14.03 (and from time
to time thereafter upon the request of the Company or the Administrative Agent,
but only for so long as such Non-U.S. Lender is legally entitled to do so),
either (A) two duly completed and executed copies of (x) IRS Form W-8BEN or IRS
Form W-8BEN-E, (y) IRS Form W-8IMY, or (z) IRS Form W-8ECI, or in each case an
applicable successor form or (B) in the case of a Non-U.S. Lender that is
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (I) a certificate of a duly authorized officer of
such Non-U.S. Lender to the effect that such Non-U.S. Lender is not (x) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Company or any Subsidiary Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (z) a “controlled foreign corporation”
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (II) two duly completed and executed copies of IRS Form W-8BEN, IRS Form
W-8BEN-E or an applicable successor form. Each such Lender further agrees to
deliver to the Company and the

 

38



--------------------------------------------------------------------------------

Administrative Agent from time to time a true and accurate certificate in
duplicate executed by a duly authorized officer of such Lender in a form
satisfactory to the Company and the Administrative Agent, before or promptly
upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.13(e)(vii). Further, each Lender which delivers
a form or certificate pursuant to this clause (vii) covenants and agrees to
deliver to the Company and the Administrative Agent within 15 days prior to the
expiration of such form, for so long as this Agreement is still in effect,
another such certificate and/or two accurate and complete original newly-signed
copies of the applicable form (or any successor form or forms required under the
Code or the applicable regulations promulgated thereunder). Each Lender that is
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Company and the Administrative Agent on or before the
Closing Date, or, if later, the date on which such Lender becomes a Lender
pursuant to Section 14.03 (and from time to time thereafter upon the request of
the Company or the Administrative Agent, but only for so long as such Lender is
legally entitled to do so) a duly completed and executed IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding and information
reporting requirements. Any form delivered by a Lender pursuant to this
Section 2.13(e)(vii) shall be true, correct and complete in all material
respects.

(viii) Each Lender shall promptly furnish to the Company and the Administrative
Agent such additional official forms prescribed by applicable law and documents
required to be attached thereto (“Additional Documentation”) as may be
reasonably required by any Borrower or the Administrative Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld and as will enable any Borrower or the Administrative Agent to
determine whether such Lender is subject to backup withholding or information
reporting requirements; provided the applicable Lender is legally entitled to
provide such Additional Documentation and will incur no material unreimbursed
cost or expense and the legal or commercial position of such Lender will not be
materially prejudiced (as determined in such Lender’s reasonable judgment) as a
result of furnishing such Additional Documentation. Any Additional Documentation
furnished by a Lender pursuant to this Section 2.13(e)(viii) shall be true,
correct and complete in all material respects. Notwithstanding any other
provision of this Section 2.13(e), no Borrower shall be obligated to gross up
any payments to any Lender pursuant to Section 2.13(e)(i), or to indemnify any
Lender pursuant to Section 2.13(e)(iii), in respect of any withholding Taxes to
the extent imposed solely as a result of the failure of such Lender to comply
with the provisions of this Section 2.13(e)(viii) or Section 2.13(e)(vii).

(ix) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the

 

39



--------------------------------------------------------------------------------

Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.13(e)(ix), “FATCA” shall include any amendments made to FATCA after
the Closing Date.

(x) If a Lender or the Administrative Agent determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Lender or the
Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus any interest charged by the Governmental Authority with respect to such
refund) in the event the Lender or the Administrative Agent is required to repay
such refund to such Governmental Authority. This Section 2.13(e)(x) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(xi) For purposes of this Section 2.13(e), the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.14. Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each applicable Lender of the contents of each
Aggregate Revolving Commitment reduction notice,
Borrowing/Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify the Company or applicable
Borrower and each Lender of the interest rate and Agreed Currency applicable to
each Eurocurrency Rate Loan promptly upon determination of such interest rate
and Agreed Currency and will give each Lender prompt notice of each change in
the Alternate Base Rate.

SECTION 2.15. Lending Installations. Each Lender may book its Loans or Letters
of Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.

 

40



--------------------------------------------------------------------------------

SECTION 2.16. Non-Receipt of Funds by the Administrative Agent. Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of any Borrower, a payment of principal, interest fees or other Obligations to
the Administrative Agent for the account of any of the Lenders, that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the applicable Borrower, as the
case may be, has not in fact made such payment to the Administrative Agent, the
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Effective Rate for such day
or (ii) in the case of payment by a Borrower, the interest rate applicable to
the relevant Loan.

SECTION 2.17. Termination Date. This Agreement shall be effective until the date
(the “Termination Date”) upon which (a) all of the Obligations (other than
(x) obligations in respect of Hedging Agreements or cash management arrangements
and (y) other Obligations that are contingent in nature or unliquidated at such
time) shall have been fully and indefeasibly paid and satisfied, (b) all
commitments of the Lenders to extend credit hereunder have expired or have been
terminated and (c) all of the Letters of Credit shall have expired, been
canceled or terminated (or been cash collateralized or become subject to other
arrangements satisfactory to the Administrative Agent and the Issuing Bank).
Notwithstanding the occurrence of the Termination Date, obligations of the
Borrowers and other terms hereof which by the terms of this Agreement expressly
survive termination shall survive the Termination Date.

SECTION 2.18. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall: (a) be a Defaulting Lender, (b) request compensation from any
Borrower under Sections 2.13(e), 4.01 or 4.02 to recover Indemnified Taxes,
Other Taxes or other additional costs incurred by such Lender, or (c) deliver a
notice pursuant to Section 4.03 claiming that such Lender is unable to extend
Eurocurrency Rate Loans to the Company for reasons not generally applicable to
the other Lenders, then, in any such case, after the engagement of one or more
“Replacement Lenders” (as defined below) by the Company and/or the
Administrative Agent, the Company or the Administrative Agent may make written
demand on such Affected Lender (with a copy to the Administrative Agent in the
case of a demand by the Company and a copy to the Company in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall assign pursuant to one or more duly executed Assignment
Agreements (and shall use commercially reasonable efforts to effect such
assignment on or prior to five Business Days after the date of such demand) to
one or more financial institutions that comply with the provisions of
Section 14.03(a) which the Company or the Administrative Agent, as the case may
be, shall have engaged for such purpose (each, a “Replacement Lender”), all of
such Affected Lender’s rights and obligations under this Agreement and the other
Loan Documents (including, without limitation, its

 

41



--------------------------------------------------------------------------------

Commitment, all Loans owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit hereunder) in accordance with Section 14.03. The
Administrative Agent is authorized to execute one or more of such Assignment
Agreements as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five Business Days after the date of such demand. With
respect to such assignment the Affected Lender shall be entitled to receive, in
cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.13(e), 4.01, and 4.02 with respect to such Affected Lender and
compensation payable under Section 2.13(c) in the event of any replacement of
any Affected Lender under clause (b) or clause (c) of this Section 2.18;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13(e), 4.01, 4.02, 4.04, and 11.06, as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 12.09.

SECTION 2.19. Subsidiary Borrowers.

(a) Subject to prior or concurrent satisfaction of the conditions precedent in
this Section 2.19, any Wholly-Owned Subsidiary of the Company may become a party
to this Agreement and a “Subsidiary Borrower” hereunder on or after the Closing
Date, entitled to all of the rights and subject to all of the obligations
incident thereto.

(b) The Company shall have provided to the Administrative Agent a written
request that it desires to add as a party to this Agreement a Wholly-Owned
Subsidiary. Such written request shall include the name and address of the
proposed “Subsidiary Borrower”, its jurisdiction of formation or organization,
its principal place of business and a brief description of its significant
business activities.

(c) To add a proposed Domestic Subsidiary or Foreign Subsidiary as a “Subsidiary
Borrower”, the Company shall obtain the written consent of the Administrative
Agent and each Lender, which consent of each Lender shall not be unreasonably
withheld (it being understood that a Lender shall be deemed to have acted
reasonably in withholding its consent if (i) it is unlawful for such Lender to
make Loans under this Agreement to the proposed “Subsidiary Borrower,” (ii) such
Lender cannot or has not determined that it is lawful to do so, (iii) the making
of a Loan to the proposed “Subsidiary Borrower” might subject such Lender to
adverse tax consequences, (iv) such Lender is required or has determined that it
is prudent to register or file in the jurisdiction of formation or organization
of the proposed Subsidiary Borrower and it does not wish to do so or (v) that
such Lender is restricted by operational or administrative procedures or other
applicable internal policies from extending credit under this Agreement to
Persons in the jurisdiction in which such Subsidiary is located).

(d) The Administrative Agent shall have received from the proposed “Subsidiary
Borrower” a certificate, dated the effective date of the Assumption Letter, duly
executed and delivered by the Secretary, Assistant Secretary or other authorized
representative of such Subsidiary Borrower as to:

(i) resolutions of its Board of Directors (or equivalent governing body or
Person) or its executive committee, as the case may be, then in full force and
effect authorizing the execution, delivery and performance of this Agreement and
each other Loan Document to be executed by it and evidence of any necessary
filing of such resolutions with the appropriate governmental office;

(ii) the certificate of incorporation or equivalent document of such Subsidiary
Borrower;

 

42



--------------------------------------------------------------------------------

upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
or other authorized Person of such Subsidiary Borrower canceling or amending
such prior certificate. In addition, each Subsidiary Borrower shall have
delivered to the Administrative Agent a good standing certificate from the
relevant governmental regulatory institution of its jurisdiction of
organization, if applicable in such jurisdiction, each such certificate to be
dated a date reasonably near (but prior to) the date such Subsidiary Borrower
becomes a Borrower hereunder.

(e) The Administrative Agent shall have received (i) an original Assumption
Letter, duly executed and completed by the proposed Subsidiary Borrower and
(ii) such other documents (and related closing documentation) as required by
Section 5.02 or as otherwise may be reasonably required by the Administrative
Agent, such documents with respect to any additional Subsidiaries to be
substantially similar in form and substance to the Loan Documents executed on or
about the Closing Date by or in respect of the Subsidiaries parties hereto as of
such date.

(f) The Administrative Agent shall have received an opinion of counsel to such
Subsidiary Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

(g) The Administrative Agent and each Lender shall have received all Patriot Act
Disclosures requested by them with respect to such Subsidiary Borrower.

(h) So long as the principal of and interest on any Advances made to any
Subsidiary Borrower under this Agreement shall have been paid in full, all
Letters of Credit issued for the account of such Subsidiary Borrower have
expired or been returned and terminated and all other obligations of such
Subsidiary Borrower under this Agreement shall have been fully performed, the
Company may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary Borrower’s status as a “Subsidiary Borrower”
hereunder.

SECTION 2.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s office in New York, New York on the

 

43



--------------------------------------------------------------------------------

Business Day preceding that on which the final, non-appealable judgment is
given. The obligations of each Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the Specified
Currency with such other currency. If the amount of the Specified Currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the Specified Currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the Specified Currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the Specified Currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 13.02, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations.

(a) Notwithstanding the satisfaction of all conditions referred to in this
Article II with respect to any Advance in any Agreed Currency other than
Dollars, if there shall occur on or prior to the date of such Advance any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the Company, any Subsidiary Borrower, the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Rate Loans
comprising such Advance to be denominated in the Agreed Currency specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to the Company or such Borrower and the Lenders, or the
applicable Borrower shall give notice to the Administrative Agent and the
Lenders, as the case may be, and such Eurocurrency Rate Loans shall not be
denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice, as ABR
Loans, unless the applicable Borrower notifies the Administrative Agent at least
one Business Day before such date that (i) it elects not to borrow on such date,
or (ii) it elects to borrow on a date at least three Business Days thereafter in
a different Agreed Currency in which the denomination of such Loans would in the
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice.

(b) Except as set forth in Sections 2.01 and 2.03, all amounts referenced in
this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided to the extent that any Borrower shall be obligated hereunder
to pay in Dollars any Advance denominated in a currency other than Dollars, such
amount shall be paid in Dollars using the Dollar Amount of the Advance
(calculated based upon the Equivalent Amount in

 

44



--------------------------------------------------------------------------------

effect on the date of payment thereof) and in the event that the applicable
Borrower does not reimburse the Administrative Agent and the Lenders are
required to fund a purchase of a participation in such Advance, such purchase
shall be made in Dollars in an amount equal to the Dollar Amount of such Advance
(calculated based upon the Equivalent Amount in effect on the date of payment
thereof). Notwithstanding anything herein to the contrary, the full risk of
currency fluctuations shall be borne by the Borrowers and the Borrowers agree to
indemnify and hold harmless each Issuing Bank, the Administrative Agent and the
Lenders from and against any loss resulting from any borrowing denominated in a
currency other than in Dollars and for which the Lenders are not reimbursed on
the day of such borrowing.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender with a Revolving Commitment becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitments of such Defaulting Lender pursuant to Section 2.13(c)(i);

(b) the Revolving Commitments and Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.01); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 10.01, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) if any exposure to L/C Obligations exists at the time such Revolving Lender
becomes a Defaulting Lender then:

(i) unless a Default or Unmatured Default has occurred and is continuing, the
exposure to L/C Obligations of such Defaulting Lender shall be reallocated among
the Non-Defaulting Revolving Lenders in accordance with their respective
applicable Pro Rata Shares, but only to the extent that (A) the sum of each
Non-Defaulting Revolving Lender’s Revolving Credit Obligations plus such
Defaulting Lender’s exposure to L/C Obligations to be reallocated to such
Non-Defaulting Revolving Lender does not exceed such Non-Defaulting Revolving
Lender’s Revolving Commitment and (B) the sum of all Non-Defaulting Revolving
Lenders’ Revolving Credit Obligations plus such Defaulting Lender’s exposure to
L/C Obligations to be reallocated to such Non-Defaulting Revolving Lenders does
not exceed the sum of all Non-Defaulting Revolving Lenders’ Revolving
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s exposure to any
L/C Obligations that has not been reallocated in accordance with the procedures
set forth Section 3.10 for so long as such exposure to any L/C Obligations is
outstanding;

 

45



--------------------------------------------------------------------------------

(iii) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s exposure to any L/C Obligations pursuant to clause
(ii) above, such Borrower shall not be required to pay participation fees to
such Defaulting Lender pursuant to Section 2.13(c)(ii) with respect to such
portion of such Defaulting Lender’s exposure to any L/C Obligations for so long
as such Defaulting Lender’s exposure to any L/C Obligations is cash
collateralized;

(iv) if any portion of the exposure to any L/C Obligations of such Defaulting
Lender is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Sections 2.13(c)(i) and 2.13(c)(ii) shall be adjusted to
give effect to such reallocation; and

(v) if all or any portion of such Defaulting Lender’s exposure to any L/C
Obligations is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Issuing Bank or other Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment utilized by such exposure to any L/C
Obligations) and participation fees payable under Section 2.13(c)(ii)) with
respect to such Defaulting Lender’s exposure to any L/C Obligations shall be
payable to the applicable Issuing Banks (and allocated among them ratably based
on the amount of such Defaulting Lender’s exposure to any L/C Obligations
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such exposure to any L/C Obligations is reallocated and/or cash
collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, (i) no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding exposure to L/C Obligations will be fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with Section 2.22(c), and participating interests in any
such issued, amended, reviewed or extended Letter of Credit will be allocated
among the Non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i)
(and such Defaulting Lender shall not participate therein).

(e) In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent of a Revolving Lender shall have occurred following the Closing Date and
for so long as such Bankruptcy Event shall continue or (y) any Issuing Bank has
a good faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit, unless such Issuing Bank shall have entered into
arrangements with the Company and any other applicable Borrower or such Lender
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

46



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Company, any other applicable
Borrower and, as applicable, each Issuing Bank shall agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the exposure to L/C Obligations of the Lenders for
Revolving Loans of the applicable Classes shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitments and on such date such Lender
shall purchase at par such of the Revolving Loans of the applicable Classes of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its applicable
Pro Rata Share (determined for each applicable Class).

ARTICLE III

The Letter of Credit Facility

SECTION 3.01. Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrowers herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Company or any Subsidiary Borrower
through such Issuing Bank’s branches as it and the Company may jointly agree,
one or more Letters of Credit denominated in Dollars, Euro or any other currency
requested by the applicable Borrower and approved by the Administrative Agent,
in accordance with this Article III, from time to time during the period,
commencing on the Closing Date and ending on the Business Day prior to the
Commitment Termination Date.

SECTION 3.02. Existing Letters of Credit. Schedule 3.02 to the Disclosure Letter
contains a schedule of existing letters of credit issued pursuant to the
Existing Credit Agreement for the account of the Company and its Subsidiaries
prior to the Closing Date. From and after the Closing Date, such letters of
credit shall be deemed to be Letters of Credit hereunder.

SECTION 3.03. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall:

(a) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the issuance of the Letter of
Credit requested hereunder, (i) the amount of L/C Obligations attributable to
Letters of Credit issued by the applicable Issuing Bank would exceed the L/C
Commitment of such Issuing Bank, (ii) the amount of the Revolving Credit
Obligations at such time would exceed the Aggregate Revolving Commitment at such
time or (iii) the aggregate outstanding amount of the L/C Obligations would
exceed $50,000,000; or

(b) issue (or amend) any Letter of Credit which has an expiration date later
than the date which is the earlier of one year after the date of issuance
thereof or the Commitment Termination Date; provided that any Letter of Credit
with a one-year tenor may provide for the renewal thereof for additional
one-year periods (not to extend beyond the Commitment Termination Date) with the
written consent of the applicable Issuing Bank.

 

47



--------------------------------------------------------------------------------

SECTION 3.04. Conditions. In addition to being subject to the satisfaction of
the applicable conditions contained in Article V, the obligation of an Issuing
Bank to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

(a) the Company shall have delivered to the applicable Issuing Bank (at such
times and in such manner as such Issuing Bank may reasonably prescribe) and the
Administrative Agent, a request for issuance of such Letter of Credit in
substantially the form of Exhibit B hereto (each such request a “Request For
Letter of Credit”), a duly executed application for such Letter of Credit on the
form customarily used by the Issuing Bank, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

(b) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

SECTION 3.05. Procedure for Issuance of Letters of Credit.

(a) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Article V have been satisfied, the
applicable Issuing Bank shall, on the requested date, issue a Letter of Credit
on behalf of the Company or a Subsidiary Borrower, as applicable, in accordance
with such Issuing Bank’s usual and customary business practices and, in this
connection, such Issuing Bank may assume that the applicable conditions set
forth in Sections 3.04(b) and 5.02 have been satisfied unless it shall have
received notice to the contrary from the Administrative Agent or a majority in
interest of the Revolving Lenders or has knowledge that the applicable
conditions have not been met.

(b) Promptly, and in any event not more than one Business Day following the date
of issuance of any Letter of Credit, the applicable Issuing Bank shall give the
Administrative Agent written notice or telephonic notice confirmed promptly
thereafter in writing, of the issuance of a Letter of Credit (provided that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank), and the Administrative Agent shall promptly give notice to
the Lenders of each such issuance.

(c) No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.05 are met as though a new Letter of Credit was
being requested and issued.

SECTION 3.06. Letter of Credit Participation. On the Closing Date, with respect
to existing Letters of Credit issued pursuant to the Existing Credit Agreement,
and immediately upon the issuance of each Letter of Credit under this Agreement,
each

 

48



--------------------------------------------------------------------------------

Revolving Lender shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Company in respect thereof, and the liability of such Issuing
Bank thereunder (collectively, an “L/C Interest”) in the amount available for
drawing under such Letter of Credit multiplied by such Lender’s applicable Pro
Rata Share.

SECTION 3.07. Reimbursement Obligation.

(a) Each Borrower on whose behalf a Letter of Credit is issued agrees
unconditionally, irrevocably and absolutely to pay to the Administrative Agent,
for the account of the applicable Lenders, the amount of each advance drawn
under or pursuant to a Letter of Credit or an L/C Draft related thereto (such
obligation of the Borrowers to reimburse the Administrative Agent for an advance
made under a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by such Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, if such Borrower shall have received notice of a Reimbursement Obligation
later than 12:00 noon (New York time), on any Business Day or on a day which is
not a Business Day, no later than 12:00 noon (New York time), on the immediately
following Business Day or, in the case of any other draw on a Letter of Credit,
the date specified in the demand of such Issuing Bank. If the applicable
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 3.07, the Issuing Bank shall promptly notify the Administrative Agent
and the Administrative Agent shall promptly notify each applicable Lender and
such Borrower shall be deemed to have requested to borrow Revolving Loans from
the applicable Lenders, as of the date of the advance giving rise to the
Reimbursement Obligation, in Dollars in an amount equal to the Dollar Amount
(calculated based upon the Equivalent Amount in effect on the date of payment
thereof) of the unpaid Reimbursement Obligation. Such Revolving Loans shall be
made as of the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving Loans.
Notwithstanding anything herein to the contrary, the full risk of currency
fluctuations shall be borne by the applicable Borrower and such Borrower agrees
to indemnify and hold harmless the Issuing Bank and the Lenders from and against
any loss resulting from any advance denominated in a currency other than in
Dollars for which the Lenders reimburse the Issuing Bank in Dollars as provided
above.

(b) Each Revolving Lender shall upon any notice pursuant to Section 3.07(a) make
available to the Administrative Agent for the account of the relevant Issuing
Bank the amount of its Revolving Loan in immediately available funds equal to
its applicable Pro Rata Share of the Dollar Amount of the drawing, whereupon
such Lenders shall (subject to Section 3.07(d)) each be deemed to have made a
Revolving Loan constituting an ABR Advance, the proceeds of which Advance shall
be used to repay such Reimbursement Obligation. If any Lender so notified fails
to make available to the Administrative Agent for the account of the Issuing
Bank the amount of such Lender’s applicable Pro Rata Share of the amount of the
drawing by no later than 2:00 p.m. (New York time) on the date of the advance
giving rise to the Reimbursement Obligation, if notified prior to 12:00 p.m.
(New York time) or on the next Business Day if notified

 

49



--------------------------------------------------------------------------------

thereafter, then interest shall accrue on such Lender’s obligation to make such
payment, from such date to the date such Lender makes such payment, at a rate
per annum equal to the Federal Funds Effective Rate in effect from time to time
during such period. The Administrative Agent will promptly give notice of the
occurrence of the draw, but failure of the Administrative Agent to give any such
notice in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligations under this Section 3.07.

(c) Each applicable Lender’s obligation in accordance with this Agreement to
make the Revolving Loans, as contemplated by this Section 3.07, as a result of a
drawing under a Letter of Credit, shall be absolute and unconditional and
without recourse to the Issuing Banks and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against an Issuing Bank, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, an Unmatured Default or a Material Adverse Effect, or
(iii) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(d) If, for any reason, the Company fails to repay a Reimbursement Obligation on
the day such Reimbursement Obligation becomes due and, for any reason, the
applicable Lenders are unable to make or have no obligation to make Revolving
Loans, then such Reimbursement Obligation shall bear interest from and after
such day, until paid in full, at the interest rate applicable to (i) in the case
of a Reimbursement Obligation in Dollars, the Alternate Base Rate plus the
Applicable ABR Margin applicable to ABR Revolving Loans plus 2% per annum and
(ii) in the case of a Reimbursement Obligation in a currency other than Dollars,
a rate determined by the Administrative Agent to represent the cost of overnight
funds in the applicable currency plus the Applicable Eurocurrency Margin
applicable to Eurocurrency Revolving Loans plus 2% per annum.

SECTION 3.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 3.05(b), each Issuing Bank shall, no later than the 10th
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount paid by the Borrowers during such month. In addition, upon the
request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit and any application for or
reimbursement agreement with respect to a Letter of Credit to which the Issuing
Bank is party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Lender, the Administrative Agent
will provide to such Lender information concerning such Letters of Credit.

SECTION 3.09. Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article III,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Lender from and against any and
all liabilities and

 

50



--------------------------------------------------------------------------------

costs which the Administrative Agent, such Issuing Bank or such Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit other than as a result of its gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (ii) the failure of the applicable Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

(b) As among the Company, the Lenders, the Administrative Agent and the Issuing
Banks, the Company assumes all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Company at the time of request for any Letter of Credit, none of
the Administrative Agent, any Issuing Bank or any Lender shall be responsible
(in the absence of gross negligence or willful misconduct of such party in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged, (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason,
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions not expressly provided on the face of such Letter of Credit and
required in order to draw upon such Letter of Credit, (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail or other telephonic or electronic transmission or otherwise, (v) for
errors in interpretation of technical trade terms, (vi) for any loss or delay in
the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit or of the proceeds thereof, (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit and (viii) for any consequences arising from
causes beyond the control of the Administrative Agent, the Issuing Banks and the
Lenders, including, without limitation, any Governmental Acts. None of the above
shall affect, impair, or prevent the vesting of any Issuing Bank’s rights or
powers under this Section 3.09.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the Company or relieve the Company of
any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.09 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

 

51



--------------------------------------------------------------------------------

SECTION 3.10. Cash Collateral. Notwithstanding anything to the contrary herein
or in any application for a Letter of Credit, after the occurrence and during
the continuance of a Default, the Company shall, on the Business Day that it
receives the Administrative Agent’s demand, deliver to the Administrative Agent
for the benefit of the Revolving Lenders and the Issuing Banks, cash, or other
collateral of a type satisfactory to a majority in interest of the Revolving
Lenders, having a value, as determined by such Lenders, equal to 100% of the
aggregate Dollar Amount of the outstanding L/C Obligations. In addition, if the
Availability is at any time less than the Dollar Amount of all contingent L/C
Obligations outstanding at any time, the Company shall deposit cash collateral
with the Administrative Agent in Dollars in an amount equal to 105% of the
Dollar Amount by which such L/C Obligations exceed such Availability. Any such
collateral shall be held by the Administrative Agent in a separate account
appropriately designated as a cash collateral account in relation to this
Agreement and the Letters of Credit and retained by the Administrative Agent for
the benefit of the Revolving Lenders and the Issuing Banks as collateral
security for the Company’s obligations in respect of this Agreement and each of
the Letters of Credit and L/C Drafts. Such amounts shall be applied to reimburse
the Issuing Banks for drawings or payments under or pursuant to Letters of
Credit or L/C Drafts, or if no such reimbursement is required, to payment of
such of the other Obligations as the Administrative Agent shall determine. If no
Default shall be continuing, amounts remaining in any cash collateral account
established pursuant to this Section 3.10 which are not to be applied to
reimburse an Issuing Bank for amounts actually paid or to be paid by such
Issuing Bank in respect of a Letter of Credit or L/C Draft, shall be returned to
the Company within one Business Day (after deduction of the Administrative
Agent’s expenses incurred in connection with such cash collateral account).

ARTICLE IV

Change In Circumstances

SECTION 4.01. Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the Closing Date or any
interpretation or application thereof by any Governmental Authority charged with
the interpretation or application thereof, or the compliance of any Lender
therewith, subjects the Administrative Agent, any Lender or any applicable
Lending Installation to any Taxes (other than Indemnified Taxes, Other Taxes or
Excluded Taxes, as to which Section 2.13(e) will govern) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
changes the basis of taxation of payments to any Lender (other than changes in
the rate of taxation on the overall net income of such Lender) in respect of its
Commitment, Loans, L/C Interests, Letters of Credit or other amounts due to it
hereunder, or imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Rate Loans)
with respect to its Commitment, Loans, L/C Interests or the Letters of Credit,
or imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, Loans, the L/C

 

52



--------------------------------------------------------------------------------

Interests or the Letters of Credit or to reduce any amount received by any
Lender or any applicable Lending Installation in connection with its Commitment,
Loans or Letters of Credit, or to require any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of
Commitment, Loans or L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to the
Administrative Agent or that Lender of making, renewing or maintaining its
Commitment, Loans, L/C Interests, or Letters of Credit or to reduce any amount
received under this Agreement, then, within 15 days after receipt by the Company
or any other Borrower of written demand by the Administrative Agent or such
Lender pursuant to Section 4.05, the applicable Borrowers shall pay the
Administrative Agent or such Lender that portion of such increased expense
incurred or reduction in an amount received which the Administrative Agent or
such Lender reasonably determines is attributable to making, funding and
maintaining its Commitment, Loans, L/C Interests and Letters of Credit; provided
however that the Company shall not be liable under this Section 4.01 for the
payment of any such amounts incurred or accrued more than 180 days prior to the
date on which notice of the event or occurrence giving rise to the obligation to
make such payment is given to the Company hereunder; provided further that if
the event or occurrence giving rise to such obligation is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof; provided further that (a) if the Company objects in
good faith to any payment demanded under this Section 4.01 on or before the date
such payment is due, then the Company and the Administrative Agent or Lender
demanding such payment shall enter into discussions to review the amount due and
the Company’s obligation to pay such amount to the Administrative Agent or such
Lender shall be deferred for 30 days after the original demand for payment and
(b) if the Company and the Administrative Agent or such Lender do not otherwise
reach agreement on the amount due during such 30 day period, the Company shall
pay to the Administrative Agent or such Lender at the end of such 30 day period
the amount certified by the Administrative Agent or such Lender to be due.
Subject to the last proviso in the preceding sentence, a certificate as to such
amounts submitted to the Company and the Administrative Agent by such Lender
shall be conclusive and binding for all purposes, absent manifest error. For all
purposes of this Section 4.01 and Section 4.02 below, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
any United States or foreign regulatory authorities under, in connection with or
implementing Basel III, shall in each case be deemed to have been adopted after
the Closing Date regardless of the date enacted, adopted, issued or implemented.

SECTION 4.02. Changes in Capital Adequacy and Liquidity Regulations. If a Lender
determines (a) the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a “Change” (as
defined below) and (b) such increase in capital or liquidity will result in an
increase in the cost to such Lender of maintaining its Commitments, Loans, L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder,
then, within 15 days after receipt by the Company or any other

 

53



--------------------------------------------------------------------------------

Borrower of written demand by such Lender pursuant to Section 4.05, the
applicable Borrowers shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on its capital resulting from such
increased capital or liquidity requirement which such Lender reasonably
determines is attributable to this Agreement, its Commitments, Loans, L/C
Interests, Letters of Credit or its obligation to make Loans hereunder (after
taking into account such Lender’s policies as to capital adequacy or liquidity);
provided however that the Company shall not be liable under this Section 4.02
for the payment of any such amounts incurred or accrued more than 180 days prior
to the date on which notice of the event or occurrence giving rise to the
obligation to make such payment is given to the Company hereunder; provided
further that if the event or occurrence giving rise to such obligation is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof; provided further that (a) if
the Company objects in good faith to any payment demanded under this
Section 4.02 on or before the date such payment is due, then the Company and the
Lender demanding such payment shall enter into discussions to review the amount
due and the Company’s obligation to pay such amount to such Lender shall be
deferred for 30 days after the original demand for payment and (b) if the
Company and such Lender do not otherwise reach agreement on the amount due
during such 30 day period, the Company shall pay to such Lender at the end of
such 30 day period the amount certified by such Lender to be due. Subject to the
last proviso in the preceding sentence, a certificate as to such amounts
submitted to the Company and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error. “Change” means
(i) any change after the Closing Date in the risk-based capital or liquidity
guidelines applicable to Lenders or their holding companies, or (ii) any
adoption or phase-in of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital or liquidity required or expected to be maintained
by any Lender or any Lending Installation or any corporation controlling any
Lender.

SECTION 4.03. Availability of Types of Advances. If (a) any Lender determines
that maintenance of its Eurocurrency Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, or (b) the Required Lenders determine
that (i) deposits of a type, currency or maturity appropriate to match fund
Eurocurrency Rate Advances are not available, or (ii) the interest rate
applicable to a Eurocurrency Rate Advance does not accurately reflect the cost
of making or maintaining such an Advance, then the Administrative Agent shall
suspend the availability of the affected Type of Advance and, in the case of any
occurrence set forth in clause (a), require any Advances of the affected Type to
be repaid or converted into another Type.

SECTION 4.04. Funding Indemnification. In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of a Default), (b) the
conversion of any Eurocurrency Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Rate Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.18, then, in any

 

54



--------------------------------------------------------------------------------

such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan (but not including the
Applicable Eurocurrency Rate Margin), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in a like currency and of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the applicable Borrower and setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

SECTION 4.05. Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurocurrency Rate Loans to reduce any liability of any Borrower to such
Lender under Sections 4.01 and 4.02 or to avoid the unavailability of a Type of
Advance under Section 4.03, so long as such designation is not, in such Lender’s
judgment, disadvantageous in any material respect to such Lender. Any demand for
compensation pursuant to this Article IV shall be in writing and shall state the
amount due, if any, under Sections 4.01, 4.02 or 4.04 and shall set forth in
reasonable detail an explanation of the manner in which such Lender determined
such amount. Such written demand shall be rebuttably presumed correct for all
purposes. Determination of amounts payable under such Sections in connection
with a Eurocurrency Rate Loan shall be calculated as though each Lender funded
its Eurocurrency Rate Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not. The obligations of the Company and the other Borrowers under
Sections 4.01, 4.02 and 4.04 shall survive payment of the Obligations and
termination of this Agreement.

ARTICLE V

Conditions Precedent

SECTION 5.01. Closing Date. The effectiveness of this Agreement is subject to
the satisfaction of each of the following conditions (or the waiver of such
condition in accordance with Section 10.01):

(a) the Administrative Agent (or its counsel) shall have received from each
party to this Agreement either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmissions of signed
signature pages) that such party has signed a counterpart of this Agreement;

 

55



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received evidence reasonably
satisfactory to it that the Commitments (as such term is defined in the Existing
Credit Agreement) under the Existing Credit Agreement shall have been (or shall
simultaneously be) terminated and all principal, premium, if any, interest, fees
and other amounts due or outstanding under the Existing Credit Agreement shall
have been (or shall simultaneously be) paid in full;

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably have requested
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent;

(d) the representations and warranties of the Company set forth in Article VI
hereof shall be true and correct on and as of the Closing Date (in each case,
unless any such representation or warranty is made as of a specific date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such date), and the Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief financial
officer of the Company, in form and substance reasonably satisfactory to the
Administrative Agent, confirming the accuracy thereof;

(e) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Wilson Sonsini Goodrich & Rosati, P.C., in form and substance
reasonably satisfactory to the Administrative Agent;

(f) the Administrative Agent shall have received from the Company the fees
separately agreed to be paid by the Company for the account of each Lender and
all amounts due and payable to the Administrative Agent on or prior to the
Closing Date pursuant to the Loan Documents, including, to the extent invoiced,
reimbursement of all reasonable costs and out-of-pocket expenses (including
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent) required to be reimbursed or paid by the Company hereunder
or under any other Loan Document; and the Administrative Agent, the Arrangers
and their respective affiliates shall have received from the Company all fees,
and, to the extent invoiced, reasonable costs and out-of-pocket expenses and
other amounts separately agreed to be paid by the Company in connection with
this Agreement and the transactions contemplated hereby; and

(g) the Administrative Agent shall have received, at least five business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been requested by the Administrative Agent or Lenders at least 10
days prior to the Closing Date.

SECTION 5.02. Each Advance and Letter of Credit Issuance. The Lenders shall not
be required to make any Loan, and the Issuing Banks shall not be required to
issue any Letter of Credit, unless on the applicable Borrowing Date, or in the
case of a Letter of Credit, the date on which the Letter of Credit is to be
issued:

(a) there exists no Default or Unmatured Default and no Default or Unmatured
Default would result after giving effect to the making of such Loan or issuance
of such Letter of Credit;

 

56



--------------------------------------------------------------------------------

(b) all the representations and warranties contained in Article VI (other than
Sections 6.05 and 6.07) are true and correct in all material respects as of such
Borrowing Date or issuance date (unless any such representation and warranty is
made as of a specific date, in which case such representation and warranty shall
be true and correct in all material respects as of such date);

(c) the Revolving Credit Obligations do not, and after making such proposed
Advance would not, exceed the Aggregate Revolving Commitment; and

(d) the Administrative Agent shall have received a timely Borrowing Notice with
respect to the applicable Loan.

Each Borrowing/Conversion/Continuation Notice with respect to a new Advance and
each request for a Letter of Credit or Letter of Credit amendment shall
constitute a representation and warranty by the Company that the conditions
contained in Sections 5.02(a), (b) and (c) have been satisfied.

ARTICLE VI

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, the Company
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents, and thereafter on each date as required by,
and subject to the qualifications set forth in, Section 5.02:

SECTION 6.01. Organization; Corporate Powers. Each of the Company and its
Subsidiaries is duly organized, validly existing and, to the extent such concept
is applicable in the relevant jurisdiction, in good standing under the laws of
its jurisdiction of formation (except in the case of Subsidiaries that are not
Loan Parties where the failure to so be in good standing would not have a
Material Adverse Effect) and is qualified to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified would not have a Material Adverse Effect.

SECTION 6.02. Authorization and Validity. Each of the Loan Parties has the
requisite power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. The
execution and delivery by each of the Loan Parties of the Loan Documents to
which it is a party and the performance by such Loan Party of its obligations
thereunder have been duly authorized by proper proceedings on the part of such
Loan Party, and the Loan

 

57



--------------------------------------------------------------------------------

Documents to which it is a party constitute legal, valid and binding obligations
of each of the Loan Parties party thereto enforceable against each of the Loan
Parties in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

SECTION 6.03. No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions contemplated thereby, nor compliance by any
Loan Party with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Company or any
Subsidiary or the Company’s or such Loan Party’s articles of incorporation or
by-laws or other constitutive documents and agreements or the provisions of any
material indenture, instrument or agreement to which the Company or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder, or result in the creation
or imposition of any Lien on the property of the Company or any of its
Subsidiaries pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to be
obtained by any Loan Party in connection with the authorization, execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party, except such
as have been obtained or made and are in full force and effect.

SECTION 6.04. Financial Statements. The Company has heretofore furnished to the
Lenders (i) its consolidated balance sheet and related consolidated statements
of income, shareholders’ equity and cash flows as of and for the fiscal year
ended January 3, 2014, audited by and accompanied by the opinion of Ernst &
Young LLP, and (ii) its consolidated balance sheet and related consolidated
statements of income and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended October 3, 2014. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with Agreement Accounting
Principles, subject to normal year-end audit adjustments and the absence of
certain footnotes in the case of the statements referred to in clause
(ii) above.

SECTION 6.05. Material Adverse Change. Since January 3, 2014, there has occurred
no change in the financial condition, operations, assets, business or properties
of the Company and its Subsidiaries taken as a whole, or any other event, which
has had or could reasonably be expected to have a Material Adverse Effect.

SECTION 6.06. Taxes. The Company and the Subsidiaries have filed all United
States federal income Tax returns and all other material Tax returns which are
required to be filed by any of them and have paid all Taxes due pursuant to said
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with the Agreement Accounting
Principles, or where the failure to make such payment could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of any
Taxes or other governmental charges have been made in accordance with Agreement
Accounting Principles.

 

58



--------------------------------------------------------------------------------

SECTION 6.07. Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of the Borrowers, threatened in writing against the Company
or any of its Subsidiaries (a) challenging the validity or enforceability of any
material provision of the Loan Documents or (b) which could reasonably be
expected to have a Material Adverse Effect. There is no material loss
contingency within the meaning of Agreement Accounting Principles which has not
been reflected in the consolidated financial statements of the Company referred
to in Section 6.04 or prepared and delivered pursuant to Section 7.01(a) for the
fiscal period during which such material loss contingency was incurred. Neither
the Company nor any of its Subsidiaries is subject to or in default with respect
to any final judgment, writ, injunction, restraining order or order of any
nature, decree, rule or regulation of any court or Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.

SECTION 6.08. Employee Benefits and Labor Matters. (a) ERISA. As of January 3,
2014, the Unfunded Liabilities of all Single Employer Plans did not in the
aggregate exceed $50,000,000. Each Plan complies and has been maintained in all
material respects with all applicable requirements of law and regulations. No
Reportable Event has occurred with respect to any Single Employer Plan having
any Unfunded Liability which has or may reasonably be expected to result in a
liability to the Company in excess of $50,000,000. Neither the Company nor any
other members of the Controlled Group has terminated any Single Employer Plan
without in each instance funding all vested benefit obligations thereunder. Each
member of the Controlled Group has fulfilled its minimum funding obligations
with respect to each Multiemployer Plan. No Termination Event has occurred or is
reasonably expected to occur. There are no material actions, suits or claims
(other than routine claims for benefits) pending or, to the knowledge of the
Company or its Subsidiaries, threatened with respect to any Plan or
Multiemployer Plan.

(b) Labor Matters. As of the Closing Date, no labor disputes, strikes or
walkouts affecting the operations of the Company or any of its Subsidiaries, are
pending, or, to the Company’s knowledge, threatened, which could reasonably be
expected to have a Material Adverse Effect.

SECTION 6.09. Accuracy of Information. None of the (a) written reports,
financial statements, certificates or other written information (other than
projections or forward-involving information and information of a general
economic or industry specific nature) furnished by or on behalf of the Company
or any Subsidiary to the Administrative Agent or to any Lender in connection
with the negotiation of the Loan Documents or (b) representations or warranties
of the Company or any Subsidiary contained in this Agreement, the other Loan
Documents or any other document, certificate or written statement furnished to
the Administrative Agent or the Lenders by or on behalf of the Company or any
Subsidiary for use in connection with the transactions contemplated by this
Agreement, in each case, as modified or supplemented by other information
theretofore furnished, when furnished and taken as a whole and taken together
with the Company’s filings theretofore made with the Commission,

 

59



--------------------------------------------------------------------------------

contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements contained herein or therein, in light of
the circumstances under which they were made, not misleading; provided that with
respect to any projected financial information or results contained in such
materials, the Company represents only that such information was prepared in
good faith based upon assumptions believed by the Company to be reasonable at
the time (it being understood that such projected financial information is
subject to significant uncertainties and contingencies and that no assurances
can be given that any particular projected financial information will be
realized and that variances between actual results and projected financial
results can be material).

SECTION 6.10. Regulation U. Margin Stock constitutes less than 25% of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder or under any other agreement to
which any Lender or Affiliate of a Lender is party.

SECTION 6.11. Compliance With Laws. The Company and its Subsidiaries are in
compliance with all Requirements of Law except to the extent that such
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any Requirements
of Law or the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

SECTION 6.12. Ownership of Properties. On the Closing Date, each of the Company
and its Subsidiaries has good title, free of all Liens other than Liens
permitted under Section 7.03(a), to or valid leasehold interests in all of its
real and personal property and assets material to its business.

SECTION 6.13. Investment Company Act Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940.

SECTION 6.14. Environmental Matters. Each of the Company and its Subsidiaries is
in compliance with all, and has obtained and is in compliance with all permits
and licenses required under, Environmental, Health or Safety Requirements of
Laws in effect in each jurisdiction where it has conducted business, except to
the extent the failure to so comply or obtain, in the aggregate for all such
failures, would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary is subject to, or knows of any basis for,
any liability, damage, action or other cost, contingent or otherwise, under
applicable Environmental, Health or Safety Requirements of Laws, or with respect
to the Release of or exposure to any Contaminant, that could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, neither the
Company nor any Subsidiary has received any:

(a) notice from any Governmental Authority by which any of the Company’s or such
Subsidiary’s present or previously-owned or leased property has been identified
in any manner by any such Governmental Authority as a property requiring
remedial or other corrective action with respect to a Release of any
Contaminant; or

 

60



--------------------------------------------------------------------------------

(b) notice of any Lien arising under or in connection with any Environmental,
Health or Safety Requirements of Law that has attached to any of the Company’s
or such Subsidiary’s owned or the Company or any Subsidiaries’ interest in any
leased property or any revenues of the Company’s or such Subsidiary’s owned
property; or

(c) communication, written or oral, from any Governmental Authority concerning
action or omission by the Company or such Subsidiary in connection with its
ownership or leasing of any property resulting in the Release of any Contaminant
resulting in any violation of or liability under any Environmental, Health or
Safety Requirements of Law;

where the effect of which, in the aggregate for all such notices and
communications, could reasonably be expected to have a Material Adverse Effect.

SECTION 6.15. Insurance. The properties and assets and business of the Company
and its Subsidiaries are insured with financially sound and reputable insurance
companies not Subsidiaries of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and are similarly situated, except to the extent
that the Company and its Subsidiaries have self-insured against hazards and
risks with respect to which, and in such amounts as, the Company has in good
faith determined to be prudent and consistent with sound financial practice, and
as are customary for companies engaged in similar businesses and owning and
operating similar properties.

SECTION 6.16. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and its and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and its and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance in all material respects with applicable
Anti-Corruption Laws and applicable Sanctions. None of (a) the Company, any
Subsidiary or to the knowledge of the Company any of its or their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Advance or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate applicable
Anti-Corruption Laws or applicable Sanctions.

SECTION 6.17. Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower further represents and warrants to the Administrative Agent
and the Lenders that:

(a) Organization and Corporate Powers. Such Subsidiary Borrower (i) is a company
duly formed and validly existing and, to the extent such concept is applicable
in the relevant jurisdiction, in good standing under the laws of the state or
country of its organization (such jurisdiction being hereinafter referred to as
the “Home Country”), (ii)

 

61



--------------------------------------------------------------------------------

has the requisite power and authority to own its property and assets and to
carry on its business substantially as now conducted except where the failure to
have such requisite authority would not have a Material Adverse Effect on such
Subsidiary Borrower and (iii) has the requisite power and authority and legal
right to execute and deliver each Loan Document to which it is a party and the
performance by it of its obligations thereunder have been duly authorized by
proper corporate proceedings on the part of such Subsidiary Borrower.

(b) Binding Effect. Each Loan Document executed by such Subsidiary Borrower is
the legal, valid and binding obligation of such Subsidiary Borrower enforceable
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles (regardless of
whether enforcement is sought in equity or at law).

(c) No Conflict; Government Consent. Neither the execution and delivery by such
Subsidiary Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Subsidiary Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary Borrower or any of its Subsidiaries or such
Subsidiary Borrower’s memoranda of association or articles or certificate of
incorporation, by-laws or other constituent documents and agreements or the
provisions of any material indenture, instrument or agreement to which such
Subsidiary Borrower or any of its Subsidiaries is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on the
property of such Subsidiary Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental agency is required to
authorize, or is required to be made by such Subsidiary Borrower in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents except such as
have been obtained or made and are in full force and effect.

(d) Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Subsidiary Borrower is a party in
its Home Country, it is not necessary that this Agreement or any other Loan
Document to which such Subsidiary Borrower is a party or any other document be
filed or recorded with any court or other authority in its Home Country or that
any stamp or similar tax be paid to or in respect of this Agreement or any other
Loan Document of such Subsidiary Borrower. The qualification by any Lender or
the Administrative Agent for admission to do business under the laws of such
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Subsidiary Borrower is a party or the enforcement of any such right, privilege,
or remedy against such Subsidiary Borrower.

 

62



--------------------------------------------------------------------------------

(e) No Immunity. Neither such Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.

(f) Application of Representations and Warranties. It is understood and agreed
by the parties hereto that the representations and warranties of each Subsidiary
Borrower in this Section 6.17 shall only be applicable to such Subsidiary
Borrower on and after the date of its execution of an Assumption Letter.

ARTICLE VII

Covenants

The Company covenants and agrees that so long as any Commitments are outstanding
and thereafter until the payment in full of all the principal of and interest on
each Loan and all fees, expenses and other amounts payable under any Loan
Document (other than any indemnification or other contingent obligations that
are not yet due or payable) and until the termination, expiration or cash
collateralization of, or the making of other arrangements with respect to, all
Letters of Credit, in each case on terms reasonably satisfactory to the
applicable Issuing Bank, unless the Required Lenders shall otherwise give prior
written consent:

SECTION 7.01. Reporting. The Company shall:

(a) Financial Reporting. Furnish to the Administrative Agent:

(i) Quarterly Reports. As soon as practicable and in any event within 45 days
after the end of each of the first three quarterly periods of each of its fiscal
years (commencing with the fiscal quarter ending April 3, 2015), for itself and
its Subsidiaries, a consolidated unaudited balance sheet as at the end of such
period and a consolidated statement of income and statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
presented on the same basis as described in Section 7.01(a)(ii) (except that
compliance with generally accepted accounting principles in the United States
shall be subject to year-end adjustments and the absence of footnotes) and, in
the case of the consolidated statement of income and the statement of cash
flows, on a comparative basis with the statements for such period in the prior
fiscal year of the Company.

(ii) Annual Reports. As soon as practicable, and in any event within 90 days
after the end of each of its fiscal years, commencing with the fiscal year
ending January 2, 2015, an audit report, certified by internationally recognized
independent certified public accountants, prepared in accordance with generally
accepted accounting principles, on a consolidated basis for itself and its
Subsidiaries, including a balance sheet as of the end of such period, a related
statement of income and a consolidated statement of changes in shareholders’
equity, and a statement of cash flows, which audit report shall be unqualified
and shall state that such financial statements fairly present in all material

 

63



--------------------------------------------------------------------------------

respects the consolidated financial position of the Company and its Subsidiaries
as at the dates indicated and the results of operations and cash flows for the
periods indicated in conformity with generally accepted accounting principles in
the United States and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.

(iii) Officer’s Certificate. Together with each delivery of any financial
statement pursuant to clauses (i) and (ii) of this Section 7.01(a), a compliance
certificate, substantially in the form of Exhibit D hereto, signed by the
Company’s chief financial officer, chief accounting officer or treasurer,
setting forth calculations for the period then ended which demonstrate
compliance with Section 7.04, calculating the Leverage Ratio for purposes of
determining the then Applicable ABR Margin, Applicable Eurocurrency Rate Margin
and Applicable Commitment Fee Percentage and stating that as of the date of such
compliance certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof.

(b) Notice of Default. Promptly upon any of the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller or other
executive officer of the Company obtaining actual knowledge (i) of any condition
or event which constitutes a Default or Unmatured Default or (ii) that any
Person has given any written notice to any Authorized Officer or any Subsidiary
of the Company or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section 8.01(d), the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (A) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (B) the notice given or action
taken by such Person in connection therewith and (C) what action the Company has
taken, is taking or proposes to take with respect thereto.

(c) Lawsuits. (i) Promptly upon the Company obtaining actual knowledge of the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against the Company or any Subsidiary that
could reasonably be expected to have a Material Adverse Effect, give written
notice thereof to the Administrative Agent and provide such other information as
may be reasonably requested to enable each Lender and the Administrative Agent
and its counsel to evaluate such matters; provided that the Company shall not be
required to provide information subject to attorney-client privilege.

(d) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all written notifications received from the Commission
by the Company or its Subsidiaries pursuant to the Exchange Act and the rules
promulgated thereunder relating to actual or potential violations of rules
promulgated by the Commission or other laws. The Company shall include the
Administrative Agent and the Lenders on its standard distribution lists for all
press releases made available generally by the Company or any of the Company’s
Subsidiaries to the public concerning material developments in the business of
the Company or any such Subsidiary.

(e) Other Information. Promptly, following a request by any Lender, prepare and
deliver to such Lender all documentation and other information such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your

 

64



--------------------------------------------------------------------------------

customer” and anti-money laundering rules and regulations, including the Patriot
Act. Promptly upon receiving a request therefor from the Administrative Agent,
prepare and deliver to the Administrative Agent and the Lenders such other
information with respect to the Company or any of its Subsidiaries, as from time
to time may be reasonably requested by the Administrative Agent.

Documents required to be delivered pursuant to Section 7.01(a)(i) or (a)(ii) (to
the extent any such documents are included in materials otherwise filed with the
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address www.trimble.com or (ii) on which such documents are
posted on the Company’s behalf on an Internet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents.

SECTION 7.02. Affirmative Covenants.

(a) Corporate Existence, Etc. Subject to 7.03(f), the Company shall, and shall
cause each of its Subsidiaries to, at all times maintain its corporate (or other
applicable entity) existence and preserve and keep, or cause to be preserved and
kept, in full force and effect its rights and franchises material to its
businesses except where, in the case of Subsidiaries which are not Subsidiary
Borrowers, failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect.

(c) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (A) comply with all applicable Requirements of Law and
(B) obtain as needed all permits necessary for its operations and maintain such
permits in good standing, unless failure to comply with, obtain or maintain such
permits could not reasonably be expected to have a Material Adverse Effect. The
Company shall maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by the Company, its Subsidiaries and
its and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

(d) Payment of Taxes and Claims. The Company shall pay, and cause each of its
Subsidiaries to pay, (i) all material Taxes, assessments and other governmental
charges imposed upon it or on any of its properties or assets or in respect of
any of its franchises, business, income or property before any penalty or
interest accrues thereon and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for material sums which have
become due and payable and which by law have or may become a Lien (other than a
Lien permitted by Section 7.03(a)) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such Taxes, assessments
and

 

65



--------------------------------------------------------------------------------

governmental charges referred to in clause (i) above or claims referred to in
clause (ii) above (and interest, penalties or fines relating thereto) need be
paid if being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with Agreement Accounting Principles
shall have been made therefor.

(e) Insurance. The Company will maintain, and will cause to be maintained on
behalf of each of its Subsidiaries, insurance coverage by financially sound and
reputable insurance companies or associations, against such casualties and
contingencies, of such types and in such amounts as are customary for companies
engaged in similar businesses and owning and operating similar properties, it
being understood that the Company and its Subsidiaries may self-insure against
hazards and risks with respect to which, and in such amounts, as the Company in
good faith determines prudent and consistent with sound financial practice, and
as are customary for companies engaged in similar businesses and owning and
operating similar properties. The Company shall furnish to any Lender upon
request full information as to the insurance carried.

(f) Inspection of Property; Books and Records; Discussions. The Company shall
permit, and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or the Required
Lenders (or while any Default exists, any Lender) to visit and inspect, for a
reasonable purpose, any of the properties of the Company or any of its
Subsidiaries, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and their independent
certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours, as often as may be reasonably requested (but
no more than once per calendar year unless a Default exists). Notwithstanding
anything to the contrary in this Section 7.02(f), neither the Company nor any of
its Subsidiaries will be required to disclose, permit the inspection,
examination or making of extracts from, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or its respective designated
representative) is then prohibited by any Requirement of Law or any agreement
binding on the Company or any of its Subsidiaries, or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product. The
Company shall keep and maintain, and cause each of its Subsidiaries to keep and
maintain, proper books of record and account in which full, true and correct
entries in all material respects are made sufficient for the preparation of
financial statements in accordance with the Agreement Accounting Principles.

(g) Maintenance of Property. The Company shall cause all property used or useful
in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear excepted, except to the extent that the failure to so maintain such
property could not be reasonably expected to have a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(h) Use of Proceeds. The proceeds of the Loans will be used to repay loans
outstanding under the Existing Credit Agreement and for working capital needs
and other general corporate purposes of the Company and its Subsidiaries,
including, without limitation, the financing of Acquisitions. Letters of Credit
will be issued only to support obligations of Company and its Subsidiaries
incurred in the ordinary course of business. The Company will not request any
Advance or Letter of Credit, and the Company shall not use, and shall procure
that its Subsidiaries shall not use, the proceeds of any Advance or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 7.03. Negative Covenants.

(a) Liens. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of its property or assets, or engage in any Securitization
Transaction, except:

(i) Permitted Existing Liens and any renewals or extensions thereof; provided
that such Liens shall not apply to any other asset of the Company or any
Subsidiary and shall secure only those obligations that they secure on the date
hereof (together with any accessions, additions, parts, replacements, fixtures,
improvements and attachments to such original property, and the proceeds
thereof) and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and expenses reasonably
incurred, in connection with such extensions, renewals or refinancings;

(ii) Permitted Liens;

(iii) Liens on property acquired by the Company or any Subsidiary after the date
hereof existing at the time of the acquisition thereof or existing on any
property of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (A) such Liens are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Liens shall not apply
to any other property of the Company or any Subsidiary (other than any
accessions, additions, parts, replacements, fixtures, improvements and
attachments to such original property, and the proceeds thereof) and (C) such
Liens shall secure only those obligations which they secure on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof except by an amount equal to a reasonable
premium or other reasonable amount paid, and expenses reasonably incurred, in
connection with such extensions, renewals or refinancings;

 

67



--------------------------------------------------------------------------------

(iv) Liens securing Indebtedness of a Subsidiary to the Company or to another
Subsidiary;

(v) Liens on fixed or capital assets and related software acquired, constructed
or improved by the Company or any Subsidiary (together with any accessions,
additions, parts, replacements, fixtures, improvements and attachments to such
original property, and the proceeds thereof) securing Indebtedness incurred to
finance such acquisition, construction or improvement; provided that (A) such
Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (B) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and related
software and (C) such Liens shall not apply to any other property or assets of
the Company or any Subsidiary;

(vi) Liens solely on any cash earnest money deposits made by the Company or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(vii) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of bankers’ acceptances
issued or credited for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

(viii) statutory, common law or contractual Liens of creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies);

(ix) Liens consisting of pledges of cash collateral in an aggregate amount not
to exceed $10,000,000 to secure Hedging Agreements, letters of credit, bank
guarantees and banker’s acceptances;

(x) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to a trustee under an indenture or other agreement pursuant to
which Indebtedness permitted by this Agreement is issued;

(xi) Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted by Section 7.03(b);

(xii) Liens encumbering Receivables sold or assigned by the Company or its
Subsidiaries pursuant to factoring or similar arrangements (but not pursuant to
Securitization Transactions or secured incurrences of Indebtedness) and the
proceeds thereof and any account into which such proceeds are deposited (so long
as such account is maintained solely for the purpose of receiving such
proceeds);

(xiii) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code as in effect in the State of
New York (or, if applicable, the corresponding section of the Uniform Commercial
Code in the relevant jurisdiction), in each case covering only the items being
collected upon;

 

68



--------------------------------------------------------------------------------

(xiv) Liens representing the interest or title of a licensor, lessor,
sublicensor or sublessor under any license or lease permitted by this Agreement;

(xv) any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof;

(xvi) Liens securing Attributable Debt in respect of all outstanding Sale and
Leaseback Transactions permitted by Section 7.03(c)(ii) in an aggregate
principal amount at any time outstanding not to exceed $75,000,000;

(xvii) Securitization Transactions in an aggregate principal amount not to
exceed $25,000,000; and

(xviii) other Liens securing or deemed to exist in connection with Indebtedness
or other obligations and Securitization Transactions; provided that at the time
of and after giving pro forma effect to the incurrence of any such Lien (or any
Indebtedness or other obligations secured thereby) or any such sale, the sum,
without duplication, of (A) the aggregate principal amount of the outstanding
Indebtedness or other obligations secured by Liens and the outstanding
Securitization Transactions permitted by this clause (xviii), (B) the
outstanding Indebtedness permitted by Section 7.03(b)(xiv), and (C) the
Attributable Debt in respect of all outstanding Sale and Leaseback Transactions
permitted by Section 7.03(c)(iii) does not exceed the greater of
(x) $100,000,000 and (y) 10.0% of Consolidated Net Assets (calculated as of the
date of the Company’s balance sheet most recently delivered pursuant to
Section 7.01(a)(i) or Section 7.01(a)(ii) or, if prior to the delivery of the
first balance sheet to be delivered pursuant to Section 7.01(a)(i) or
Section 7.01(a)(ii), the most recent balance sheet referred to in Section 6.04).

(b) Indebtedness of Subsidiaries. The Company shall not permit any Subsidiary
to, directly or indirectly, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness or any preferred
Capital Stock other than:

(i) the Obligations;

(ii) Permitted Existing Indebtedness and any refinancings, renewals, refundings
or extensions thereof; provided that the principal amount of such Indebtedness
is not increased at the time of any such refinancing, renewal, refunding or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and expenses reasonably incurred, in connection with such
refinancing, renewal, refunding or extension;

(iii) Indebtedness of any Subsidiary to the Company or any other Subsidiary and
any preferred Capital Stock issued to the Company or any other Subsidiary;

(iv) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets and related software
acquired, constructed or improved by the such Subsidiary; provided that such

 

69



--------------------------------------------------------------------------------

Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and the principal amount of
such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets;

(v) Indebtedness or preferred Capital Stock of any Person that becomes a
Subsidiary after the date hereof, or Indebtedness that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary;
provided that such Indebtedness or preferred Capital Stock shall exist at the
time such Person becomes a Subsidiary or such assets are acquired, shall not be
created in contemplation of or in connection with such Person becoming a
Subsidiary or such acquisition and shall not be secured by any Liens other than
Liens permitted under Section 7.03(a);

(vi) Indebtedness of any Subsidiary as an account party in respect of letters of
credit, bank guarantees and banker’s acceptances backing obligations that do not
constitute Indebtedness;

(vii) guarantees by any Subsidiary of any Indebtedness of the Company or any
other Subsidiary; provided that such Subsidiary guaranteeing any Indebtedness of
the Company also guarantees the Obligations on terms and pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(viii) Indebtedness incurred in connection with Hedging Agreements entered into
for non-speculative purposes;

(ix) Indebtedness arising in connection with (A) customary cash management or
treasury services, (B) any overdraft facilities or (C) the endorsement of
instruments for deposit, in each case, entered into in the ordinary course of
business;

(x) Customary indemnification obligations pursuant to factoring or similar
arrangements permitted by Section 7.03(a)(xii);

(xi) Indebtedness with respect to repurchase obligations in respect of Cash
Equivalents of the type set forth in clauses (a) and (b) of the definition
thereof;

(xii) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services;

(xiii) Attributable Debt in respect of all outstanding Sale and Leaseback
Transactions permitted by Section 7.03(c)(ii) in an aggregate principal amount
at any time outstanding not to exceed $75,000,000; and

(xiv) other Indebtedness; provided that at the time of and after giving pro
forma effect to the incurrence of any such Indebtedness, the sum, without
duplication, of (A) the outstanding Indebtedness of Subsidiaries permitted by
this clause (xiv), (B) the aggregate principal amount of the outstanding
Indebtedness or other obligations secured by Liens and the outstanding
Securitization Transactions permitted by Section 7.03(a)(xviii), and (C) the

 

70



--------------------------------------------------------------------------------

Attributable Debt in respect of all outstanding Sale and Leaseback Transactions
permitted by Section 7.03(c)(iii) does not exceed the greater of
(x) $100,000,000 and (y) 10.0% of Consolidated Net Assets (calculated as of the
date of the Company’s balance sheet most recently delivered pursuant to
Section 7.01(a)(i) or Section 7.01(a)(ii) or, if prior to the delivery of the
first balance sheet to be delivered pursuant to Section 7.01(a)(i) or
Section 7.01(a)(ii), the most recent balance sheet referred to in Section 6.04).

(c) Sale and Leaseback Transactions. The Company shall not, nor shall it permit
any Subsidiary to, enter into any Sale and Leaseback Transaction except:

(i) any Sale and Leaseback Transaction entered into to finance the acquisition,
improvement or construction of any fixed or capital assets and related software
by the Company or any Subsidiary; provided that such Sale and Leaseback
Transaction is entered into prior to or within 180 days after such acquisition,
improvement or the completion of such construction and the Attributable Debt in
respect thereof does not exceed the cost of acquiring, improving or constructing
such fixed or capital assets and related software;

(ii) Sale and Leaseback Transactions with respect to real property, land,
buildings, improvements and related fixed assets and fixtures, easements and
other appurtenances owned by the Company or any of its Subsidiaries on the
Closing Date; provided that the Attributable Debt with respect to such Sale and
Leaseback Transactions in an aggregate principal amount at any time outstanding
does not exceed $75,000,000; and

(iii) other Sale and Leaseback Transactions; provided, that at the time of and
after giving pro forma effect to any such Sale and Leaseback Transaction, the
sum, without duplication, of (A) the Attributable Debt in respect of all
outstanding Sale and Leaseback Transactions permitted under this clause (iii),
(B) the outstanding Indebtedness permitted by Section 7.03(b)(xiv), and (C) the
aggregate principal amount of the outstanding Indebtedness secured by Liens and
the outstanding Securitization Transactions permitted by Section 7.03(a)(xviii)
does not exceed at any time outstanding the greater of (x) $100,000,000 and
(y) 10.0% of Consolidated Net Assets (calculated as of the date of the Company’s
balance sheet most recently delivered pursuant to Section 7.01(a)(i) or
Section 7.01(a)(ii) or, if prior to the delivery of the first balance sheet to
be delivered pursuant to Section 7.01(a)(i) or Section 7.01(a)(ii), the most
recent balance sheet referred to in Section 6.04).

(d) Conduct of Business. The Company shall not, nor shall it permit any
Subsidiary to, engage in any business other than the businesses engaged in by
the Company on the Closing Date and any business or activities which are
similar, related or incidental thereto or logical extensions thereof.

(e) Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to, any Affiliate of the Company which is not a

 

71



--------------------------------------------------------------------------------

Subsidiary, on terms that are less favorable to the Company or any of its
Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not Affiliates, except for
(i) dividends, distributions and share repurchases by the Company,
(ii) issuances and sales by the Company of Capital Stock and receipt by the
Company of the proceeds of such issuances and sales, (iii) reasonable and
customary fees paid to, and the reimbursement of reasonable out-of-pocket
expenses incurred by, members of the board of directors (or similar governing
body) of the Company or any of its Subsidiaries; (iv) compensation arrangements,
indemnification arrangements and agreements, and benefit plans for directors,
officers and other employees of the Company and its Subsidiaries entered into or
maintained or established in the ordinary course of business; (v) employment and
severance agreements or arrangements entered into by the Company or any
Subsidiary in the ordinary course of business; and (vi) extraordinary retention,
bonus or similar arrangements approved by the Company’s board of directors (or a
committee thereof).

(f) Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall consummate any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s and its Subsidiaries’ assets, taken as
a whole (each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except that (i) a Subsidiary of the Company may be merged into or
consolidated with the Company or any Wholly-Owned Subsidiary of the Company (in
which case the Company or such Wholly-Owned Subsidiary shall be the surviving
corporation), (ii) any liquidation, dissolution or winding-up (including by
“striking off” or similar proceeding) of any Subsidiary of the Company, after
payments to its creditors, into the Company or another Subsidiary of the Company
(or, in the case of “striking off” or similar proceeding, to the creditors or
other applicable Governmental Authority), as applicable, and (iii) the Company
may merge with any other Person, or any Subsidiary of the Company may
consolidate or merge with any other Person; provided that (A) no Default or
Unmatured Default shall exist immediately before or after giving effect to such
Fundamental Change, (B) in the case of any merger of the Company, the Company
shall be the surviving corporation, and (C) in the case of any merger or
consolidation of any Subsidiary of the Company, the surviving corporation shall
be or become as a result thereof a Subsidiary of the Company and (D) such
transaction shall be with a Person in a line of business substantially similar
to that of the Company and its Subsidiaries as of the Closing Date or a line of
business similar, related or incidental thereto or a logical extension thereof.

(g) Margin Regulations. Neither the Company nor any of its Subsidiaries shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock if a violation of Regulation U would
result.

(h) Restrictive Agreements. The Company shall not, nor shall it permit any of
its Wholly-Owned Subsidiaries to, enter into any indenture, agreement,
instrument or other arrangement (other than this Agreement or any other Loan
Document) which directly or indirectly prohibits or restrains the ability of
such Subsidiary to (i) pay dividends or make other distributions on or
repurchase its Capital Stock, (ii) make loans or advances to or other
investments in the Company or any Wholly-Owned Subsidiary, (iii) repay loans or
advances from the Company or any Wholly-Owned Subsidiary or (iv) transfer any of
its

 

72



--------------------------------------------------------------------------------

properties to the Company or any Subsidiary, except (A) in agreements evidencing
Indebtedness permitted by Section 7.03(b) (so long as such restriction applies
only to Foreign Subsidiaries issuing such Indebtedness and their Subsidiaries),
(B) imposed on a Subsidiary (and any of its Subsidiaries) and existing at the
time it became a Subsidiary if such restrictions were not created in connection
with or in anticipation of the transaction or series or transactions pursuant to
which such entity become a Subsidiary and only to the extent applying to such
Subsidiary and its Subsidiaries, (C) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale; provided that such restrictions apply only the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder,
(D) restrictions or conditions imposed by any agreement relating to secured
Indebtedness (or other secured obligations) permitted by this Agreement if such
restrictions or conditions apply only to the property or assets permitted to
secure such Indebtedness (or other secured obligations, as the case may be) and
the products and proceeds thereof, (E) customary provisions in leases, licenses
and other agreements restricting the assignment thereof or the subletting of the
premises subject thereto, (F) customary provisions in joint venture agreements
or similar arrangements (so long as such restrictions apply only to the assets
of the applicable joint venture or other Person that is the subject of such
arrangement), (G) restrictions under arrangements with any Governmental
Authority imposed on any Foreign Subsidiary in connection with government
grants, financial aid, subsidies, tax holidays or other similar benefits or
economic incentives (so long as such restrictions apply only to such Foreign
Subsidiary and its Subsidiaries), (H) prohibitions or restrictions existing
under or by reason of any applicable law or any applicable rule, regulation,
order, license, permit, grant or similar restriction and (I) customary
restrictions pursuant to clause (iv) above regarding sale and leaseback
transactions contained in any indenture (including any supplemental indenture
thereto) pursuant to which the Company issues senior unsecured notes.

SECTION 7.04. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Company shall maintain as of the end of
each fiscal quarter an Interest Coverage Ratio for the four fiscal quarter
period then ending of not less than 3.50:1.00.

(b) Maximum Leverage Ratio. The Company shall at the end of each fiscal quarter
maintain a Leverage Ratio of not greater than 3.00:1.00; provided, that in the
event the Company or any Subsidiary shall complete any Material Acquisition in
which the cash consideration paid by it exceeds $100,000,000, the Company may,
by a notice delivered to the Administrative Agent (which shall furnish a copy
thereof to each Lender), increase to 3.50:1.00 the maximum Leverage Ratio
permitted at the end of the fiscal quarter during which such Material
Acquisition shall have occurred and each of the three immediately following
fiscal quarters (but not for any subsequent fiscal quarter).

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

Defaults

SECTION 8.01. Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:

(a) Failure to Make Payments When Due. The Company or any Subsidiary Borrower
shall (i) fail to pay when due any of the Obligations consisting of principal
with respect to any Loan or (ii) shall fail to pay within five Business Days of
the date when due any of the other Obligations under this Agreement or the other
Loan Documents.

(b) Breach of Certain Covenants. The Company or any Subsidiary Borrower shall
fail duly and punctually to perform or observe any agreement, covenant or
obligation binding on it under:

(i) Sections 7.01(b), 7.02(h), 7.03 (other than Section 7.03(g)) or 7.04; or

(ii) any section of this Agreement or any other Loan Document not covered by
Section 8.01(a) or 8.01(b)(i) and such failure under this clause (ii) shall
continue unremedied for 30 days after the earliest of the receipt by the Company
of notice from the Administrative Agent and actual knowledge thereof by an
Authorized Officer.

(c) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Company or any Subsidiary Borrower to the Administrative
Agent or any Lender herein or by the Company or any Subsidiary Borrower or any
of their Subsidiaries in any of the other Loan Documents or in any written
statement or certificate or written information at any time given by any such
Person pursuant to any of the Loan Documents shall be false in any material
respect on the date as of which made or deemed made.

(d) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to pay when due any Indebtedness in excess of $50,000,000 (any such
Indebtedness being “Material Indebtedness”), or the Company or any of its
Subsidiaries shall fail to perform (beyond the applicable grace period with
respect thereto, if any) any term, provision or condition contained in any
agreement under which any such Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, the effect of which default
or event is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid,
repurchased or redeemed (other than by a regularly scheduled payment or a
mandatory prepayment, repurchase or redemption upon a sale, transfer or other
disposition of assets (including as a result of a casualty or condemnation
event) or change of control or termination of trading of the Company’s common
stock) prior to the stated maturity thereof; provided, that (x) no exercise of a
conversion right in respect of Convertible Indebtedness by a holder thereof
(other than any right to convert such Indebtedness into cash that is triggered
by an event of default, a change of control or a similar event, however
denominated) and (y) no early payment requirement or unwinding or termination
with respect to any Hedging Agreement (other than as a result of an event in the
nature of a default under any Hedging Agreement) shall constitute a Default
under this paragraph (d).

 

74



--------------------------------------------------------------------------------

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) and the petition
shall not be dismissed, stayed, bonded or discharged within 60 days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) or over all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be entered; or an
interim receiver, trustee or other custodian of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) or of all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of the Company or any of the Company’s Subsidiaries (other than
an Insignificant Subsidiary) shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within 60 days after entry, appointment
or issuance.

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries (other than an Insignificant Subsidiary) shall
(i) commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (ii) consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, (iii) consent to the appointment
of or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors, or (v) take any corporate action to authorize any of the foregoing.

(g) Judgments and Attachments. Any money judgment(s) writ or warrant of
attachment, or similar process against the Company or any Domestic Subsidiary or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $50,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) is or are entered and shall remain unsatisfied,
undischarged, unvacated, unbonded or unstayed for a period of 60 days.

(h) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Domestic Subsidiary (other than an Insignificant Subsidiary)
decreeing its involuntary dissolution or split up and such order shall remain
undischarged and unstayed for a period in excess of 60 days; or the Company or
any Domestic Subsidiary (other than an Insignificant Subsidiary) shall otherwise
dissolve or cease to exist except as specifically permitted by this Agreement.

 

75



--------------------------------------------------------------------------------

(i) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject the Company to liability in excess of
$50,000,000 or at any time after the Closing Date the Unfunded Liabilities of
all Single Employer Plans exceed in the aggregate $50,000,000.

(j) Waiver of Minimum Funding Standard. The plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Administrative Agent or the
Required Lenders believe the substantial business hardship upon which the
application for the waiver is based could reasonably be expected to subject
either the Company or any Controlled Group member to liability in excess of
$50,000,000.

(k) Change of Control. A Change of Control shall occur.

(l) Guarantee Revocation. The Guarantee shall fail to remain in full force or
effect (other than in accordance with its terms) or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Guarantee, or
the Company shall deny that it has any further liability under the Guarantee, or
shall give notice to such effect.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 10.01.

SECTION 8.02. Termination of Commitments; Acceleration. If any Default described
in Section 8.01(e) or 8.01(f) occurs with respect to the Company or any
Subsidiary Borrower, the obligations of the Lenders to make Loans hereunder and
the obligations of the Issuing Banks to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Administrative Agent may, and at
the request of the Required Lenders shall, terminate or suspend the obligations
of the Lenders to make Loans hereunder and the obligation of the Issuing Banks
to issue Letters of Credit hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers expressly waive.

SECTION 8.03. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company or
any other Borrower to satisfy the conditions precedent to such Loan or issuance
of such Letter of Credit shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude any other or
further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing and signed by the
requisite number of Lenders required pursuant to Section 10.01, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 

76



--------------------------------------------------------------------------------

ARTICLE IX

Guarantee

SECTION 9.01. Guarantee. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to each
Subsidiary Borrower and to make, issue and participate in Letters of Credit, the
Company hereby absolutely and unconditionally guarantees prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of any and all existing and future obligations including
without limitation the Obligations, of each Subsidiary Borrower to the
Administrative Agent, the Lenders, the Issuing Banks, or any of them, under or
with respect to the Loan Documents or under or with respect to any Hedging
Agreement or cash management arrangement or agreement (a) existing on the
Closing Date with a Person that is a Lender on the Closing Date (or an Affiliate
of such a Lender) and who continues to be a Lender (or an Affiliate of a Lender)
or (b) with a Person that shall have been a Lender at the time the applicable
Hedging Agreement or cash management arrangement or agreement was entered into
(or an Affiliate of such a Lender) and who continues to be a Lender (or an
Affiliate of a Lender), whether for principal, interest (including interest
accruing after the commencement of any bankruptcy, insolvency or similar
proceeding whether or not allowed as a claim in such proceeding), fees, expenses
or otherwise (collectively, the “Guaranteed Obligations”, and each such
Subsidiary Borrower being an “Obligor” and collectively, the “Obligors”).

SECTION 9.02. Waivers. The Company waives notice of the acceptance of this
Guarantee and of the extension or continuation of the Guaranteed Obligations or
any part thereof. The Company further waives presentment, protest, notice of
notices delivered or demand made on any Obligor or action or delinquency in
respect of the Guaranteed Obligations or any part thereof, including any right
to require the Administrative Agent and the Lenders to sue any Obligor, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof. The Administrative Agent and the Lenders shall
have no obligation to disclose or discuss with the Company their assessments of
the financial condition of the Obligors.

SECTION 9.03. Guarantee Absolute. This Guarantee is a Guarantee of payment and
not of collection, is a primary obligation of the Company and not one of surety,
and the validity and enforceability of this Guarantee shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time, (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other Guarantees with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the

 

77



--------------------------------------------------------------------------------

Guaranteed Obligations or any part thereof, (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto, (f) the
application of payments received from any source to the payment of obligations
other than the Guaranteed Obligations, any part thereof or amounts which are not
covered by this Guarantee even though the Administrative Agent and the Lenders
might lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations or to amounts which are not covered by this Guarantee,
(g) any change in the ownership of any Obligor or the insolvency, bankruptcy or
any other change in the legal status of any Obligor, (h) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations, (i) the failure of the Company
or any Obligor to maintain in full force, validity or effect or to obtain or
renew when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this Guarantee, or to
take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this Guarantee, (j) the
existence of any claim, setoff or other rights which the Company may have at any
time against any Obligor, or any other Person in connection herewith or an
unrelated transaction, (k) the Administrative Agent’s or any Lender’s election,
in any case or proceeding instituted under chapter 11 of the United States
Bankruptcy Code, of the application of section 1111(b)(2) of the United States
Bankruptcy Code, (l) any borrowing, use of cash collateral, or grant of a
security interest by the Company, as debtor in possession, under section 363 or
364 of the United States Bankruptcy Code, (m) the disallowance of all or any
portion any Lender’s claims for repayment of the Guaranteed Obligations under
section 502 or 506 of the United States Bankruptcy Code, or (n) any other
circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor, in each case, whether or not the Company
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (n) of this paragraph. It is agreed that the
Company’s liability hereunder is several and independent of any other guarantees
or other obligations at any time in effect with respect to the Guaranteed
Obligations or any part thereof and that the Company’s liability hereunder may
be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guarantees or other obligations or any
provision of any applicable law or regulation purporting to prohibit payment by
any Obligor of the Guaranteed Obligations in the manner agreed upon between the
Obligor and the Administrative Agent and the Lenders.

SECTION 9.04. Acceleration. The Company agrees that, as between the Company on
the one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of each Obligor guaranteed under this Article IX may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 8.02 for purposes of this Article IX,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Obligor or otherwise) preventing such
declaration as against such Obligor and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
such Obligor) shall forthwith become due and payable by the Company for purposes
of this Article IX.

 

78



--------------------------------------------------------------------------------

SECTION 9.05. Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshall any assets in
favor of the Company or against or in payment of any or all of the Guaranteed
Obligations. If the Company or any other Borrower of all or any part of the
Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to such Borrower, the Company or any other Person,
or their respective estates, trustees, receivers or any other party, including,
without limitation, the Company, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the part of the Guaranteed Obligations which has been paid, reduced or satisfied
by such amount shall be reinstated and continued in full force and effect as of
the time immediately preceding such initial payment, reduction or satisfaction.

SECTION 9.06. Subrogation. Until the irrevocable payment in full of the
Obligations (other than (x) obligations in respect of Hedging Agreements or cash
management arrangements and (y) other Obligations that are contingent in nature
or unliquidated at such time) and termination of all commitments which could
give rise to any Guaranteed Obligation, the Company shall have no right of
subrogation with respect to the Guaranteed Obligations, and hereby waives any
right to enforce any remedy which the Administrative Agent and/or the Lenders
now has or may hereafter have against the Company, any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, and the Company
hereby waives any other liability of any Obligor to the Administrative Agent
and/or the Lenders.

SECTION 9.07. Termination Date. Subject to Section 9.05, this Guarantee shall
continue in effect until the later of (a) the Termination Date and (b) the date
on which this Agreement has otherwise expired or been terminated in accordance
with its terms and all of the Guaranteed Obligations have been paid in full in
cash (other than (x) obligations in respect of Hedging Agreements or cash
management arrangements and (y) other obligations that are contingent in nature
or unliquidated at such time, it being understood, however, that this Guarantee
shall remain in effect as to such obligations if a Default shall have occurred
and the other Guaranteed Obligations shall have been discharged through an
exercise of remedies).

ARTICLE X

Amendments; Incremental Facilities

SECTION 10.01. Waivers; Amendments. Subject to the provisions of Section 2.22,
none of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers; provided that no such agreement shall:

(a) postpone or extend the Commitment Termination Date or any other date
scheduled for any payment of principal of, or interest on, the Loans, the
Reimbursement

 

79



--------------------------------------------------------------------------------

Obligations or any fees or other amounts payable to any Lender (except with
respect to a waiver of the application of the default rate of interest pursuant
to Section 2.09) without the written consent of each Lender directly affected
thereby;

(b) reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees payable to any Lender
thereon without the written consent of each Lender directly affected thereby;

(c) reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders hereunder specified to be the applicable percentage
in this Agreement to act on specified matters or amend the definitions of
“Required Lenders” or “Pro Rata Share” without the written consent of each
Lender;

(d) increase the amount of the Commitment of any Lender hereunder without the
written consent of such Lender;

(e) permit the Company or any Subsidiary Borrower to assign its rights under
this Agreement (other than in compliance with Section 7.03(f)) without the
written consent of each Lender;

(f) release the Company from any of its obligations under the Guarantee without
the written consent of each Lender;

(g) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a majority in interest of such
adversely affected Class;

(h) waive, amend or modify any condition set forth in Section 5.02 without the
written consent of the Lenders representing a majority in interest of the
Revolving Lenders (it being understood and agreed that any amendment, waiver or
modification of, or any consent with respect to, any provision of this Agreement
(other than any waiver expressly relating to Section 5.02) or any other Loan
Document, including any amendment of any affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of an Unmatured Default
or a Default, shall not be deemed to be a waiver of any condition set forth in
Section 5.02); or

(i) Amend this Section 10.01 without the written consent of each Lender.

No amendment of any provision of this Agreement relating to (i) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent and (ii) any Issuing Bank shall be effective without the
written consent of such Issuing Bank. The Administrative Agent may waive payment
of the fee required under Section 14.03(a) without obtaining the consent of any
of the Lenders.

SECTION 10.02. Incremental Facilities. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request (i) the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Commitments, provided that the aggregate amount of all the
Incremental Commitments established hereunder shall not exceed $500,000,000.
Each

 

80



--------------------------------------------------------------------------------

such notice shall specify (A) the date on which the Company proposes that the
Incremental Revolving Commitments or the Incremental Term Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(B) the amount of the Incremental Revolving Commitments or Incremental Term
Commitments, as applicable, being requested (it being agreed that (x) any Lender
approached to provide any Incremental Revolving Commitment or Incremental Term
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Commitment and (y) any
Person that the Company proposes to become an Incremental Lender, if such Person
is not then a Lender, must be an Eligible Assignee and must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank).

(b) The terms and conditions of any Incremental Revolving Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and the Loans and other extensions of credit
made thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans. The terms and conditions of any Incremental Term Loans
shall be such as the Company and the applicable Incremental Term Lenders shall
agree upon; provided that (i) the Incremental Term Loans of any Class shall not
have the benefit of any representations or warranties, covenants or Defaults
other than those set forth in this Agreement, as it may be amended from time to
time pursuant to Section 10.01, (ii) the weighted average life to maturity of
any Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of any existing Class of term loans under this
Agreement and (iii) no Incremental Term Maturity Date shall be earlier than the
maturity date of any existing Class of term loans under this Agreement. Any
Incremental Term Commitments established pursuant to a single Incremental
Facility Agreement that have identical terms and conditions, and any Incremental
Term Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) no Default or Unmatured Default shall have occurred and be continuing on the
date of effectiveness thereof, both immediately prior to and immediately after
giving effect to such Incremental Commitments and the making of any Loans
thereunder to be made on such date, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case on
and as of such date, (iii) after giving effect to such Incremental Commitments
(and assuming the making of Loans thereunder in the full amount thereof), the
Company shall be in pro forma compliance with the financial covenants set forth
in Section 7.04 as of the end of the most recent fiscal quarter for which
financial statements shall have been delivered under Section 7.01, (iv) the
Borrower shall make any payments required to be made pursuant to Section 4.04 in
connection with such Incremental Commitments and the related transactions under
this Section and (v) the Company shall have delivered to the Administrative
Agent such legal opinions, board resolutions,

 

81



--------------------------------------------------------------------------------

secretary’s certificates, officer’s certificates and other documents as shall
have been reasonably be requested by the Administrative Agent in connection with
any such transaction. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Company, to establish any Class of Incremental Term
Commitments and Incremental Term Loans and otherwise to give effect to the
provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as provided herein. For the
avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the applicable Pro Rata Shares of all the Lenders shall
automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender, and each
Incremental Revolving Lender shall purchase from each such Lender, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans and, as applicable, participations in Letters of Credit
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and, as
applicable, participations in Letters of Credit will be held by all the Lenders
with Revolving Commitments (including such Incremental Revolving Lenders)
ratably in accordance with their applicable Pro Rata Shares after giving effect
to the effectiveness of such Incremental Revolving Commitments.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in paragraph
(a) of this Section and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the applicable Pro
Rata Shares of the applicable Lenders after giving effect thereto and of the
assignments required to be made pursuant to paragraph (e) of this Section.

 

82



--------------------------------------------------------------------------------

ARTICLE XI

General Provisions

SECTION 11.01. Survival. All covenants, agreements, representations and
warranties of the Borrowers contained in the Loan Documents shall survive
delivery of the Loan Documents and the making of the Loans herein contemplated
so long as any principal, accrued interest, fees, or any other amount due and
payable under any Loan Document is outstanding and unpaid (other than
(x) obligations in respect of Hedging Agreements or cash management arrangements
and (y) other Obligations that are contingent in nature or unliquidated at such
time) and so long as the Commitments have not been terminated.

SECTION 11.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

SECTION 11.03. Headings. Article and Section headings in the Loan Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Loan Documents.

SECTION 11.04. Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than, to the extent provided by their terms, any separate fee letter or
commitment letter entered into by the Company and any of the Arrangers or the
Administrative Agent.

SECTION 11.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. Any obligation of “the Borrowers”
hereunder shall be the joint and several obligation of each of the Borrowers.
This Agreement shall not be construed so as to confer any right or benefit upon
any Person other than the parties to this Agreement and their respective
successors and assigns.

SECTION 11.06. Expenses; Indemnification.

(a) Expenses. The Borrowers shall reimburse (i) the Administrative Agent, the
Arrangers and their affiliates for any reasonable costs and out-of-pocket
expenses (including reasonable fees, disbursements and other charges of counsel
for the Administrative Agent, the Arrangers and their affiliates) paid or
incurred by the Administrative Agent in connection with the structuring,
arrangement and syndication of the credit facility provided for herein as well
as the preparation, negotiation, execution, delivery, and administration of this
Agreement and the other Loan Documents or any proposed or completed amendment,
waiver or modification of the provisions hereof or

 

83



--------------------------------------------------------------------------------

thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) the Issuing Banks for any reasonable costs and out-of-pocket
expenses paid or incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) each Credit Party for any costs and out-of-pocket expenses (including
reasonable fees, disbursements and other charges of counsel for such Credit
Party) paid or incurred by any such Person in connection with the collection of
the Obligations and enforcement or protection of its rights in connection with
the Loan Documents, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnity. The Borrowers hereby further agree to indemnify the Credit
Parties, the Arrangers and each of their respective Affiliates, and each of the
directors, officers, employees, advisors, representatives, attorneys and agents
of the foregoing (all such persons, “Indemnitees”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees, charges and disbursements of any counsel for any
Indemnitee and regardless of whether (i) such Indemnitee is a party thereto or
(ii) such matter was initiated by the Company or any of its Subsidiaries) which
any of them may pay or incur arising out of or relating to (i) the structuring,
arrangement and syndication of the credit facility provided for herein,
(ii) this Agreement, the other Loan Documents, the transactions contemplated
hereby or thereby or the direct or indirect application or proposed application
of the proceeds of any Loan hereunder, or (iii) any presence or Release of any
Contaminant on or from any property currently or formerly owned or operated by,
or any other liability under or pursuant to any Environmental, Health or Safety
Requirements of Laws relating in any way to, the Borrowers, except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct or material breach of funding obligations under the Loan Documents of
the party seeking indemnification.

(c) Waiver of Certain Claims. The Borrowers further waive and agree not to
assert any claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages.

(d) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 11.06 shall survive the termination of this Agreement.

SECTION 11.07. Numbers of Documents. If requested by the Administrative Agent,
all statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

SECTION 11.08. Accounting. Except with respect to the pricing grid calculations
in Section 2.13 and the financial covenant calculations in Section 7.04, both of
which shall be made in accordance with Agreement Accounting Principles as in
effect on the Closing Date, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with generally accepted accounting principles as in effect from time
to time, consistently applied.

 

84



--------------------------------------------------------------------------------

SECTION 11.09. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

SECTION 11.10. No Fiduciary Relationship. Each of the Company and the Subsidiary
Borrowers, on behalf of itself and its Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, the Subsidiary Borrowers, the other
Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

SECTION 11.11. GOVERNING LAW. ANY DISPUTE BETWEEN ANY BORROWER AND THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICT OF LAWS PRINCIPLES AND
CHOICE OF LAW RULES OF THE STATE OF NEW YORK.

SECTION 11.12. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(a) EXCLUSIVE JURISDICTION. EACH OF THE BORROWERS AGREES THAT ALL DISPUTES WITH
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK AND ANY LENDER ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED
EXCLUSIVELY BY APPLICABLE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND COUNTY
OF NEW YORK. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS
SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE. NOTHING IN THIS AGREEMENT OR ANY

 

85



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR
ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

(c) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(d) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.06 AND THIS SECTION 11.12, WITH ITS COUNSEL.

SECTION 11.13. Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and the Borrowers acknowledges that
the Administrative Agent and the Lenders (or Affiliates of the Administrative
Agent and the Lenders) may, from time to time, effect transactions for their own
accounts or the accounts of customers, and hold positions in loans or options on
loans of the Company, the Company’s Subsidiaries and other companies that may be
the subject of this credit arrangement and nothing in this Agreement shall
impair the right of any such Person to enter into any such transaction (to the
extent it is not expressly prohibited by the terms of this Agreement) or give
any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
In addition, certain Affiliates of one or more of the Lenders are or may be
securities firms and as such may effect, from time to time, transactions for
their own accounts or for the accounts of customers and hold positions in
securities or options on

 

86



--------------------------------------------------------------------------------

securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Other business units affiliated with the Administrative Agent may from time to
time provide other financial services and products to the Company and its
Subsidiaries.

SECTION 11.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow the Administrative Agent or such Lender to
identify such Loan Party in accordance with the Patriot Act.

SECTION 11.15. Non-Public Information.

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrowers or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.

(b) The Borrowers and each Lender acknowledge that, if information furnished by
the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Borrowers have indicated
as containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrowers have not indicated
whether any information furnished by them pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Company without
liability or responsibility for the independent verification thereof.

 

87



--------------------------------------------------------------------------------

ARTICLE XII

The Administrative Agent

SECTION 12.01. Appointment; Nature of Relationship. JPMCB is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably appoints the Administrative Agent
to act as the contractual representative of such Lender with the rights and
duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XII. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Holder of Obligations by reason of this Agreement and that the Administrative
Agent is merely acting as the representative of the Lenders with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ contractual representative, the
Administrative Agent (a) does not assume any fiduciary duties to any of the
Holders of Obligations and (b) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders, for itself and on
behalf of its Affiliates as Holders of Obligations, agrees to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Holder of
Obligations waives.

SECTION 12.02. Action through Sub-Agents and Affiliates. The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through its respective Affiliates, including, in the case of
JPMCB, through its London branch or through J.P. Morgan Europe Limited. The
exculpatory provisions of this Article XII and the provisions of Section 11.06
shall apply to any such sub-agent or Affiliate and to the directors, officers,
employees, agents and advisors of each such Person.

SECTION 12.03. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.

SECTION 12.04. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Company or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is found in a final judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

 

88



--------------------------------------------------------------------------------

SECTION 12.05. No Responsibility for Loans, Creditworthiness, Recitals, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder, (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
(c) the satisfaction of any condition specified in Article V, except receipt of
items required to be delivered solely to the Administrative Agent, (d) the
existence or possible existence of any Default, or (e) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith. The Administrative Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or in any of the other Loan Documents, or for the execution,
effectiveness, genuineness, validity, legality, enforceability, collectibility,
or sufficiency of this Agreement or any of the other Loan Documents or the
transactions contemplated thereby, or for the financial condition of any
guarantor of any or all of the Obligations, the Company or any of its
Subsidiaries.

SECTION 12.06. Action on Instructions of Lenders. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all owners of Loans and on all Holders of
Obligations. The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

SECTION 12.07. Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

SECTION 12.08. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

 

89



--------------------------------------------------------------------------------

SECTION 12.09. The Administrative Agent’s and Issuing Banks’ Reimbursement and
Indemnification.

(a) The Lenders agree to reimburse and indemnify the Administrative Agent
ratably in proportion to their respective Pro Rata Shares to the extent not
reimbursed by the Borrowers (i) for any expenses incurred by the Administrative
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents and (ii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents; provided
that no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
the Administrative Agent.

(b) The Lenders agree to reimburse and indemnify the Administrative Agent and
the Issuing Banks ratably in proportion to their respective Pro Rata Shares to
the extent not reimbursed by the Borrowers (and without duplication of clause
(a) above) (i) for any amounts not reimbursed by any Borrower for which the
Administrative Agent and the Issuing Banks are entitled to reimbursement by any
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent or any Issuing Bank on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent or any Issuing Bank in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents; provided that no Lender shall
be liable for any of the foregoing to the extent any of the foregoing is found
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of the Administrative
Agent or the applicable Issuing Bank, as the case may be; provided further that,
with respect to such unpaid amounts owed to any Issuing Bank in its capacity as
such, only the Revolving Lenders shall be required to pay such unpaid amounts.

SECTION 12.10. Rights as a Lender. With respect to its Commitment, Loans made by
it and Letters of Credit issued by it, the Administrative Agent shall have the
same rights and powers hereunder and under any other Loan Document as any Lender
or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or
“Issuing Banks” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.

 

90



--------------------------------------------------------------------------------

SECTION 12.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

SECTION 12.12. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint, subject to the Company’s approval (not to be unreasonably withheld or
delayed), on behalf of the Borrowers and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Such successor Administrative Agent
shall be a Lender or commercial bank having capital and retained earnings of at
least $500,000,000. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Company and such Person, remove such Person as Administrative Agent and,
subject to the Company’s approval (not to be unreasonably withheld or delayed),
appoint a successor (which shall be a Lender or commercial bank having capital
and retained earnings of at least $500,000,000). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. After
any retiring or removed Administrative Agent’s resignation or removal hereunder
as Administrative Agent, the provisions of this Article XII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

SECTION 12.13. No Duties Imposed Upon Co-Syndication Agents, Co-Documentation
Agents or Arrangers. None of the Persons identified on the cover page of this
Agreement or otherwise in this Agreement as a “Co-Syndication Agent”, a
“Co-Documentation Agent”, or an “Arranger” shall have any obligation, liability,

 

91



--------------------------------------------------------------------------------

responsibility or duty under this Agreement other than, if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
none of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Co-Syndication Agent”, a “Co-Documentation Agent”, or an “Arranger” shall have
or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreements set forth in Section 12.09, each of the
Lenders acknowledges that it has not relied, and will not rely, on any of the
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

ARTICLE XIII

Setoff, Ratable Payments

SECTION 13.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing,
subject to the prior consent of the Administrative Agent, any Indebtedness from
any Lender to the Company or any other Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

SECTION 13.02. Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC Obligations
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Obligations and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans and participations in LC Obligations of other Lenders to the extent
necessary so that the amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amounts of principal of and accrued
interest on their Loans and participations in LC Obligations; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Obligations to any Person that is an Eligible Assignee. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

SECTION 13.03. Relations Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.

 

92



--------------------------------------------------------------------------------

ARTICLE XIV

Benefit of Agreement, Assignments, Participations

SECTION 14.01. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, provided that (a) except in a
transaction permitted by Section 7.03(f)(i), no Borrower shall have any right to
assign its rights or obligations under the Loan Documents without the consent of
all of the Lenders, and any such assignment in violation of this
Section 14.01(a) shall be null and void and (b) any assignment by any Lender
must be made in compliance with Section 14.03. Notwithstanding clause (b) of
this Section 14.01 or Section 14.03, (i) any Lender may at any time, without the
consent of any Borrower or the Administrative Agent, assign all or any portion
of its rights under this Agreement to a Federal Reserve Bank or any other
central bank having jurisdiction over such Lender and (ii) any Lender which is a
fund or commingled investment vehicle that invests in commercial loans in the
ordinary course of its business may at any time, without the consent of any
Borrower or the Administrative Agent (unless a Default or Unmatured Default has
occurred and is continuing, in which case the consent of the Administrative
Agent shall be required, which consent shall not unreasonably be withheld),
pledge or assign all or any part of its rights under this Agreement to a trustee
or other representative of holders of obligations owed or securities issued by
such Lender as collateral to secure such obligations or securities; provided
that no such assignment or pledge shall release the transferor Lender from its
obligations hereunder. The Administrative Agent may treat each Lender as the
owner of the Loans made by such Lender hereunder for all purposes hereof unless
and until such Lender complies with Section 14.03 in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with the Administrative Agent. Any assignee or transferee of a Loan,
Commitment, L/C Interest or any other interest of a lender under the Loan
Documents agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person who at the time of making such request or giving such authority or
consent is the owner of any Loan shall be conclusive and binding on any
subsequent owner, transferee or assignee of such Loan.

SECTION 14.02. Participations. Any Lender may, without the consent of any
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more Eligible Assignees (“Participants”) in all or a portion of such
Lender’s rights and obligations under the Loan Documents (including all or a
portion of its Commitments and Loans of any Class); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers and the Credit Parties
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan

 

93



--------------------------------------------------------------------------------

Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 10.01 that affects
such Participant or requires the approval of all the Lenders. Each Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.13(e), 4.01, 4.02 and 4.04 (subject to the requirements and limitations
therein) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 14.03; provided that such Participant
(x) agrees to be subject to the provisions of Sections 4.05 and 13.02 as if it
were an assignee under Section 14.03 and (y) shall not be entitled to receive
any greater payment under Section 2.13(e), 4.01 or 4.02 with respect to any
participation than its participating Lender would have been entitled to receive.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.01 as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.02 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant to which it has sold a participation
and the principal amount (and stated interest) of each such Participant’s
interest in the Loans or other rights and obligations of such Lender under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans or other rights and obligations under any this Agreement)
to any Person except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

SECTION 14.03. Assignments.

(a) Permitted Assignments. (i) Any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (2) if a Default or Unmatured Default has occurred and is continuing, for any
other assignment; provided further that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof from the Administrative Agent;

(B) the Administrative Agent; and

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its L/C
Obligations;

 

94



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that no such consent of the Company shall be required if a
Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement substantially in the form of
Exhibit C hereto, together with a processing and recordation fee of $3,500,
provided that only one such processing and recordation fee shall be payable in
the event of simultaneous assignments from any Lender or its Approved Funds to
one or more other Approved Funds of such Lender; and

(D) if, prior to the assignment, the assignee was not a Lender, it shall deliver
to the Administrative Agent any tax forms and additional information required
under Section 2.13(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
Agreement the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13(e), 4.01,
4.02, 4.04 and 11.06).

(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks

 

95



--------------------------------------------------------------------------------

and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and, as to entries pertaining to it, any
Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon receipt by the Administrative Agent of an Assignment Agreement executed
by an assigning Lender and an assignee, the assignee’s completed tax forms
required under Section 2.13(e) and Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder) and the processing and recordation
fee referred to in this Section 14.03(a), the Administrative Agent shall accept
such Assignment Agreement and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 14.03(a) or is otherwise not in
proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment Agreement relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment Agreement, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 14.03(a)
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment Agreement is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment Agreement, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

SECTION 14.04. Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) on a need to
know basis to its Related Parties, including accountants, legal counsel and
other agents and advisors, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent required or requested by any Governmental Authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case the Administrative Agent and the Lenders agree to
the extent not prohibited by applicable law, rule, regulation or order to inform
the Company promptly of the

 

96



--------------------------------------------------------------------------------

disclosure thereof, provided however that the Lenders shall not have any
liability for failure to provide such notice, (c) to the extent required by
applicable law or by any subpoena or similar legal process, in which case the
Administrative Agent and the Lenders agree to the extent not prohibited by
applicable law, rule, regulation or order to inform the Company promptly of the
disclosure thereof, provided however that the Lenders shall not have any
liability for failure to provide such notice, (d) to any other party to this
Agreement, (e) to the extent necessary in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to any Borrower or any other Subsidiary and
its obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein; (h) with the consent of the Company or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than any Borrower.
For purposes of this Section, “Information” means all information received from
any Borrower relating to the Borrowers or any Subsidiary or their businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
a Borrower; provided that in the case of information received from any Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. It is agreed that, notwithstanding
the restrictions of any prior confidentiality agreement binding on any Arranger
or the Administrative Agent, such parties may disclose Information as provided
in this Section.

ARTICLE XV

Notices

SECTION 15.01. Giving Notice. (a) Except as otherwise permitted by
Section 2.08(d) with respect to Borrowing/Conversion/Continuation Notices, all
notices and other communications provided to any party hereto under this
Agreement or any other Loan Documents shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(i) if to the Company or any Subsidiary Borrower, to it, or to it in care of the
Company, at Trimble Navigation Limited, 935 Stewart Drive, Sunnyvale, CA 94085,
Attention of General Counsel (Fax No. 408-481-7780), with a copy to the
Attention of Chief Financial Officer (Fax No. 408-481-8996) and a copy to the
Attention of Treasurer (Fax No. 408-481-7788);

 

97



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or JPMCB, in its capacity as Issuing Bank,
(A) if such notice relates to a Loan, Advance or Letter of Credit denominated in
Dollars, or does not relate to any particular Loan, Advance or Letter of Credit,
to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 21 South Clark,
Suite 0100, Chicago, Illinois 60603, Attention of Nanette Wilson (Fax No.
(888) 292-9533), with a copy to JPMorgan Chase Bank, N.A., 560 Mission St, 19th
Floor, San Francisco, California 94105, Attention of Caitlin Stewart (Fax No.
(310) 975-1334); (B) if such notice relates to a Loan, Advance or Letter of
Credit denominated in Euro or an Eligible Currency, to J.P. Morgan Europe
Limited, 25 Bank Street, London, E14 5JP, United Kingdom, Attention of Loan &
Agency Services (Tel. No. 0044 207 1348188, Email:
Loan_and_agency_london@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
560 Mission St, 19th Floor, San Francisco, California 94105, Attention of
Caitlin Stewart (Fax No. (310) 975-1334);

(iii) if to any Issuing Bank, to it at the address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Company (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof); or

(iv) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, such notices shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (c) below shall be effective as provided in such
paragraph.

(c) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including electronic
mail and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II or Article III to any Lender or Issuing Bank if such Lender or
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or any Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved in advance by it; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other Person.

(d) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on the
Platform.

 

98



--------------------------------------------------------------------------------

The Platform is provided “as is” and “as available”. Neither the Administrative
Agent nor any of its Related Parties warrant, or shall be deemed to warrant, the
adequacy of the Platform and the Administrative Agent expressly disclaims
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Borrower, any Lender, any Issuing Bank or any
other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any transmission of Communications through
the Platform except to the extent the liability of such Person is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct.

SECTION 15.02. Change of Address. The Borrowers, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

SECTION 15.03. Authority of Company. Each of the Subsidiary Borrowers
(a) irrevocably authorizes the Company, on behalf of such Subsidiary Borrower,
to give and receive all notices under the Loan Documents and to make all
elections under the Loan Documents and to give all
Borrowing/Conversion/Continuation Notices on its behalf, (b) agrees to be bound
by any such notices or elections and (c) agrees that the Administrative Agent
and Lenders may rely upon any such policies or elections as if they had been
given or made by such Subsidiary Borrower.

ARTICLE XVI

Counterparts; Integration; Effectiveness; Electronic Execution

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate commitment letter or fee letters
entered into in connection with the credit facility provided for herein
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (but do not supersede any other
provisions of any commitment letter or fee letter that do not by the terms of
such documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect (it being understood that
nothing therein shall have the effect of modifying any provision of this
Agreement)). Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

99



--------------------------------------------------------------------------------

The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first above written.

 

TRIMBLE NAVIGATION LIMITED, By:  

/s/ François Delépine

  Name:   François Delépine   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as an Issuing Bank and the
Administrative Agent, By:  

/s/ Caitlin Stewart

  Name:   Caitlin Stewart   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   The Bank of Nova Scotia By:  

/s/ Winston Lua

  Name:   Winston Lua   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Bank of America, N.A. By:  

/s/ Mukesh Singh

  Name:   Mukesh Singh   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Wells Fargo Bank, N.A. By:  

/s/ Matthew Burke

  Name:   Matthew Burke   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Compass Bank By:  

/s/ Dan Kusel

  Name:   Dan Kusel   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   HSBC Bank USA, National Association By:  

/s/ Christopher Snider

  Name:   Christopher Snider   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   MUFG Union Bank, N.A. By:  

/s/ Raed Alfayoumi

  Name:   Raed Alfayoumi   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Sumitomo Mitsui Banking Corporation By:  

/s/ David W. Kee

  Name:   David W. Kee   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   SunTrust Bank By:  

/s/ Cynthia Burton

  Name:   Cynthia Burton   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   TD Bank, N.A. By:  

/s/ Mark Hogan

  Name:   Mark Hogan   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   U.S. Bank By:  

/s/ Brian Seipke

  Name:   Brian Seipke   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Branch Banking & Trust Company By:  

/s/ Brian R. Jones

  Name:   Brian R. Jones   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   KeyBank National Association By:  

/s/ Geoff Smith

  Name:   Geoff Smith   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Nordea Bank Finland Plc, New York Branch By:  

/s/ Gustaf Stael von Holstein

  Name:   Gustaf Stael von Holstein   Title:   Head of Risk Management By:  

/s/ Anna Salmi

  Name:   Anna Salmi   Title:   Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   Bank of the West By:  

/s/ Helen Huang

  Name:   Helen Huang   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   KBC Bank N.V., New York Branch By:  

/s/ Nicholas Philippides

  Name:   Nicholas Philippides   Title:   Vice President By:  

/s/ Susan M. Silver

  Name:   Susan M. Silver   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRIMBLE NAVIGATION LIMITED

FIVE-YEAR CREDIT AGREEMENT

Name of Lender (including, if such Lender is an Issuing Bank, as an Issuing
Bank)   PNC Bank, National Association By:  

/s/ Jack Laquatra

  Name:   Jack Laquatra   Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

Revolving Commitments

 

JPMorgan Chase Bank, N.A.

   $ 80,000,000.00   

The Bank of Nova Scotia

   $ 80,000,000.00   

Bank of America, N.A.

   $ 80,000,000.00   

Wells Fargo Bank, N.A.

   $ 80,000,000.00   

Compass Bank

   $ 65,000,000.00   

HSBC Bank USA, National Association

   $ 65,000,000.00   

MUFG Union Bank, N.A.

   $ 65,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 65,000,000.00   

SunTrust Bank

   $ 65,000,000.00   

TD Bank, N.A.

   $ 65,000,000.00   

U.S. Bank

   $ 65,000,000.00   

Branch Banking & Trust Company

   $ 50,000,000.00   

KeyBank National Association

   $ 50,000,000.00   

Nordea Bank Finland Plc, New York Branch

   $ 50,000,000.00   

Bank of the West

   $ 25,000,000.00   

KBC Bank N.V., New York Branch

   $ 25,000,000.00   

PNC Bank, National Association

   $ 25,000,000.00   

Total

   $ 1,000,000,000.00      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Borrowing/Conversion/Continuation Notice

 

  TO: JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (the
“Administrative Agent”) under the Five-Year Credit Agreement dated as of
November 24, 2014 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”) among
Trimble Navigation Limited (the “Company”), the Subsidiary Borrowers party
thereto, the Lenders party thereto and the Administrative Agent. Terms used
herein but not defined herein shall have the meanings set forth in the Credit
Agreement.

The [Company] [undersigned Subsidiary Borrower] hereby gives to the
Administrative Agent a [Borrowing/Conversion/Continuation Notice pursuant to
Section 2.06] [Borrowing/Conversion/Continuation Notice pursuant to
Section 2.08] of the Credit Agreement, and the [Company] [undersigned Subsidiary
Borrower] hereby requests to [borrow] [convert] [continue] on            ,
        (the “Borrowing Date”) from the Lenders on a pro rata basis an aggregate
principal amount of:

[US $         ] [            in the Agreed Currency described below] in
Revolving Loans as a

 

  •   ABR Advance

 

  •   Eurocurrency Rate Advance

 

  •   Applicable Interest Period of month(s):             .

 

  •   Agreed Currency:             .

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the undersigned contained in
Article VI of the Credit Agreement (other than Sections 6.05 and 6.07) are and
shall be true and correct in all material respects on and as of the date hereof
and on and as of the Borrowing Date (unless such representation and warranty is
made as of a specified date, in which case, such representation and warranty
shall be true and correct in all material respects as of such date); (ii) no
Default or Unmatured Default has occurred and is continuing on the date hereof
or on the Borrowing Date or will result from the making of the proposed Advance;
and (iii) the conditions set forth in Section 5.02 of the Credit Agreement have
been satisfied.

 

A-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Conversion/Continuation Notice.

 

Dated            , 201    

[TRIMBLE NAVIGATION LIMITED]

[SUBSIDIARY BORROWER]

By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Request for Letter of Credit

 

  TO: JPMorgan Chase Bank, N.A., as Issuing Bank under that certain Five-Year
Credit Agreement dated as of November 24, 2014 (as amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among Trimble Navigation Limited (the “Company”), the
Subsidiary Borrowers party thereto, the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders. Terms used herein but
not defined herein shall have the meanings set forth in the Credit Agreement.

 

  TO: [JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

21 South Clark, Suite 0100

Chicago, Illinois 60603

Attention: Nanette Wilson

Facsimile No.: (888) 292-9533

Email: Nanette.wilson@jpmchasecom]1

[J.P. Morgan Europe Limited

25 Bank Street

London, E14 5JP, United Kingdom

Attention of Loan & Agency Services

Email: Loan_and_agency_london@jpmorgan.com]2

with a copy to

JPMorgan Chase Bank, N.A.

560 Mission St, 19th Floor

San Francisco, California 94105

Attention: Caitlin Stewart

Facsimile No.: (310) 975-1334

Pursuant to Section 3.04 of the Credit Agreement, [the Company] [the undersigned
Subsidiary Borrower] hereby gives to the Issuing Bank a request for issuance of
a Letter of Credit on behalf [                    , a Subsidiary of] the Company
for the benefit of                     ]3 in the following Agreed Currency:
[        ] in the amount of [US $        ] [in such Agreed Currency], with an
effective date of             ,         (the “Effective Date”) and an expiry
date of             ,         .

 

1  Use if such request relates to a Letter of Credit denominated in Dollars.

2  Use if such request relates to a Letter of Credit denominated in Euros or
some other currency (besides Dollars).

3  Insert name of beneficiary.

 

B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that (i) the representations and warranties of
the undersigned contained in Article VI of the Credit Agreement (other than
Sections 6.05 and 6.07) are and shall be true and correct in all material
respects on and as of the date hereof and on and as of the Effective Date
(unless such representation and warranty is made as of a specified date, in
which case, such representation and warranty shall be true and correct in all
material respects as of such date); (ii) no Default or Unmatured Default has
occurred and is continuing on the date hereof or on the Effective Date or will
result from the issuance of the proposed Letter of Credit; and (iii) the
conditions set forth in Sections 3.04 and 5.02 of the Credit Agreement have been
satisfied.

 

B-2



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

 

Dated            , 201    

[TRIMBLE NAVIGATION LIMITED]

[SUBSIDIARY BORROWER]

By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Acceptance Agreement

This Assignment Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                      (the “Assignee”)
is dated as of             ,              . The parties hereto agree as follows:

 

1. PRELIMINARY STATEMENT. The Assignor is a party to the Five-Year Credit
Agreement dated as of November 24, 2014 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among Trimble Navigation Limited, the Subsidiary Borrowers
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders, as described in Item 1 of Schedule I
attached hereto (“Schedule I”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

 

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule I of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents relating to the
facilities listed in Item 3 of Schedule I. The aggregate Commitment purchased by
the Assignee hereunder is set forth in Item 4 of Schedule I.

 

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Section 14.03(a)
of the Credit Agreement and the date specified in Item 5 of Schedule I or two
Business Days (or such shorter period agreed to by the Administrative Agent)
after a Notice of Assignment substantially in the form of Appendix I (attached
hereto) has been delivered to the Administrative Agent. Such Notice of
Assignment must include the consents and tax forms, if any, required to be
delivered to the Administrative Agent and the Company by Section 14.03(a) of the
Credit Agreement. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date under
Sections 4 and 5 hereof are not made on the proposed Effective Date. The
Assignor will notify the Assignee of the proposed Effective Date no later than
the Business Day prior to the proposed Effective Date. As of the Effective Date,
(i) the Assignee shall have the rights and obligations of a Lender under the
Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder and (ii) the Assignor shall relinquish its rights and be
released from its corresponding obligations under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder.

 

4.

PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds

 

C-1



--------------------------------------------------------------------------------

  directly to the Administrative Agent with respect to all Loans and
reimbursement payments made on or after the Effective Date with respect to the
interest assigned hereby. In consideration for the sale and assignment of Loans
hereunder, (i) the Assignee shall pay the Assignor, on the Effective Date, an
amount equal to the principal amount of the portion of all ABR Loans assigned to
the Assignee hereunder and (ii) with respect to each Eurocurrency Rate Loan made
by the Assignor and assigned to the Assignee hereunder which is outstanding on
the Effective Date, (a) on the last day of the Interest Period therefor or
(b) on such earlier date agreed to by the Assignor and the Assignee or (c) on
the date on which any such Eurocurrency Rate Loan either becomes due (by
acceleration or otherwise) or is prepaid (the date as described in the foregoing
clauses (a), (b) or (c) being hereinafter referred to as, the “Payment Date”),
the Assignee shall pay the Assignor an amount equal to the principal amount of
the portion of such Eurocurrency Rate Loan assigned to the Assignee which is
outstanding on the Payment Date. If the Assignor and the Assignee agree that the
Payment Date for such Eurocurrency Rate Loan shall be the Effective Date, they
shall agree to the interest rate applicable to the portion of such Loan assigned
hereunder for the period from the Effective Date to the end of the existing
Interest Period applicable to such Eurocurrency Rate Loan (the “Agreed Interest
Rate”) and any interest received by the Assignee in excess of the Agreed
Interest Rate shall be remitted to the Assignor. In the event interest for the
period from the Effective Date to but not including the Payment Date is not paid
by the applicable Borrower with respect to any Eurocurrency Rate Loan sold by
the Assignor to the Assignee hereunder, the Assignee shall pay to the Assignor
interest for such period on the portion of such Eurocurrency Rate Loan sold by
the Assignor to the Assignee hereunder at the applicable rate provided by the
Credit Agreement. In the event a prepayment of any Eurocurrency Rate Loan which
is existing on the Payment Date and assigned by the Assignor to the Assignee
hereunder occurs after the Payment Date but before the end of the Interest
Period applicable to such Eurocurrency Rate Loan, the Assignee shall remit to
the Assignor the excess of the prepayment penalty paid with respect to the
portion of such Eurocurrency Rate Loan assigned to the Assignee hereunder over
the amount which would have been paid if such prepayment penalty was calculated
based on the Agreed Interest Rate. The Assignee will also promptly remit to the
Assignor (i) any principal payments received from the Administrative Agent with
respect to Eurocurrency Rate Loans prior to the Payment Date and (ii) any
amounts of interest on Loans and fees received from the Administrative Agent
which relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date, in the case of ABR Loans or fees, or the
Payment Date, in the case of Eurocurrency Rate Loans, and not previously paid by
the Assignee to the Assignor. In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.

 

5. FEES PAYABLE BY THE ASSIGNEE. The [Assignee] [Assignor] agrees to pay a
$3,500 processing fee required to be paid to the Administrative Agent in
connection with this Assignment Agreement.

 

C-2



--------------------------------------------------------------------------------

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim created by the Assignor. The Assignor represents and
warrants that it has the power and authority and legal right to execute and
deliver this Assignment Agreement and to perform its obligations hereunder. The
execution and delivery by the Assignor of this Assignment Agreement and the
performance by it of its obligations hereunder have been duly authorized by
proper proceedings. It is understood and agreed that the assignment and
assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the Assignee.
Neither the Assignor, the Administrative Agent, nor any other Lender, nor any of
its officers, directors, employees, Agents or attorneys shall be responsible for
(i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectibility of any Loan Document, (ii) any representation,
warranty or statement made in or in connection with any of the Loan Documents,
(iii) the financial condition or creditworthiness of the Borrowers or any
guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of the Borrowers or (vi) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

 

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee represents and warrants that it
has the power and authority and legal right to execute and deliver this
Assignment Agreement and to perform its obligations hereunder. The execution and
delivery by the Assignee of this Assignment Agreement and the performance by it
of its obligations hereunder have been duly authorized by proper proceedings.
The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements requested by the Assignee and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in the attachment to Schedule I, (vi) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying that the Assignee is
entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes.

 

C-3



--------------------------------------------------------------------------------

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

 

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 14.03(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule I shall
remain the same, but the dollar amount purchased shall be recalculated based on
such reduced Aggregate Commitment.

 

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

12. GOVERNING LAW. This Assignment Agreement shall be governed by and
interpreted and enforced in accordance with the internal laws of the State of
New York.

 

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule I.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR] By:  

 

  Name:   Title [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

C-5



--------------------------------------------------------------------------------

SCHEDULE I

to ASSIGNMENT AGREEMENT

 

1. Description and Date of Credit Agreement: the Five-Year Credit Agreement
dated as of November 24, 2014 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Trimble Navigation Limited (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (the “Administrative Agent”).
Terms used herein but not defined herein shall have the meanings set forth in
the Credit Agreement.

 

2. Date of Assignment Agreement:                     .

 

3. Amounts to be Assigned4 (As of the date of Item 2 above):

 

     Commitments
(Loans)5  

Total of Commitments (Loans) Under the Credit Agreement

   $                

Assignee’s Percentage of Commitments (Loans) under the Credit Agreement

          % 

Amount of Assigned Share of Commitments (Loans) under the Credit Agreement

   $                

 

4. Assignee’s Aggregate (Loan Amount)/Commitment Amount Purchased Hereunder:

$            

 

5. Proposed Effective Date:             ,     , 201    

 

4  Amounts to be described in Dollars or Agreed Currency, as applicable.

5  Revise to specify Class(es) of Commitments or Loans to be assigned.

 

C-6



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:       [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

C-7



--------------------------------------------------------------------------------

Attachment to SCHEDULE I to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

C-8



--------------------------------------------------------------------------------

APPENDIX I

to Assignment Agreement

NOTICE

OF ASSIGNMENT

            , 201    

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent    JPMorgan Chase
Bank, N.A.    Loan and Agency Services Group    21 South Clark, Suite 0100   
Chicago, Illinois 60603    Attention: Nanette Wilson    Facsimile No.:
(888) 292-9533    Email: Nanette.wilson@jpmchasecom    with a copy to   
JPMorgan Chase Bank, N.A.    560 Mission St, 19th Floor    San Francisco,
California 94105    Attention: Caitlin Stewart    Facsimile No.: (310) 975-1334
   Trimble Navigation Limited    935 Stewart Drive    Sunnyvale, CA 94085   
Attention: General Counsel    Telephone No.: (408) 481-8000    Facsimile No.:
(408) 481-7780    Email: [            ] From:    [NAME OF ASSIGNOR] (the
“Assignor”)    [NAME OF ASSIGNEE] (the “Assignee”)

 

C-9



--------------------------------------------------------------------------------

1. We refer to the Credit Agreement as described in Item 1 of Schedule I
attached hereto (“Schedule I”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

2. This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 14.03(a) of the Credit Agreement.

3. The, Assignor and the Assignee have entered into an Assignment Agreement,
dated as of             , 201     (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule I of all outstanding
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule I. The Effective Date of the Assignment shall be
the later of the date specified in Section 14.03(a) of the Credit Agreement and
the date specified in Item 5 of Schedule I or two Business Days (or such shorter
period as agreed to by the Administrative Agent) after this Notice of Assignment
and any consents, tax forms and fees required by Sections 14.03(a) of the Credit
Agreement have been delivered to the Administrative Agent, provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to the Company and the
Administrative Agent notice of the assignment and delegation referred to herein.
The Assignor will confer with the Administrative Agent before the date specified
in Item 5 of Schedule I to determine if the Assignment Agreement will become
effective on such date pursuant to Section 3 hereof, and will confer with the
Administrative Agent to determine the Effective Date pursuant to Section 3
hereof if it occurs thereafter. The Assignor shall notify the Administrative
Agent and the Company if the Assignment Agreement does not become effective on
any proposed Effective Date as a result of the failure to satisfy the conditions
precedent agreed to by the Assignor and the Assignee. At the request of the
Administrative Agent, the Assignor will give the Administrative Agent written
confirmation of the satisfaction of the conditions precedent.

5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by
Section 14.03(a) of the Credit Agreement.

6. If notes are outstanding on the Effective Date, the Assignor and the Assignee
may request and direct that the Administrative Agent prepared and cause the
Borrowers to execute and deliver new notes or, as appropriate, replacement
notes, to the Assignor and the Assignee. The Assignor and the Assignee, as
applicable, each agree to deliver to the Administrative Agent the original note
received by it from the Applicable Borrower upon its receipt of a new note in
the appropriate amount.

7. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the Attachment to Schedule I.

8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets’ under ERISA.

 

C-10



--------------------------------------------------------------------------------

9. The Assignee authorizes the Administrative Agent to act as its contractual
representative under the Loan Documents in accordance with the terms thereof.
The Assignee acknowledges that the Administrative Agent has no duty to supply
information with respect to the Borrowers or the Loan Documents to the Assignee
until the Assignee becomes a party to the Credit Agreement.

 

C-11



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE] By:  

 

    By:  

 

  Name:       Name:   Title:       Title: ACKNOWLEDGED AND CONSENTED TO:    
JPMORGAN CHASE BANK, N.A., as Administrative Agent   TRIMBLE NAVIGATION LIMITED,
as the Company By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

[Attach photocopy of Schedule I to Assignment]

 

C-12



--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

Pursuant to Section 7.01 (a)(iii) of the Five-Year Credit Agreement dated as of
November 24, 2014 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”) among
Trimble Navigation Limited (the “Company”), the Subsidiary Borrowers party
thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”), the Company,
through its                    , hereby delivers to the Administrative Agent [,
together with the financial statements being delivered to the Administrative
Agent pursuant to Section 7.01(a) of the Credit Agreement] this Compliance
Certificate (the “Certificate”) [for the accounting period from
            , 201     to             , 201    ]. Capitalized terms used herein
shall have the meanings set forth in the Credit Agreement. Subsection references
herein relate to subsections of the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [                    ] of the Company;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate [except as set forth below]; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this     day of             , 201    .

 

D-1



--------------------------------------------------------------------------------

SCHEDULE I

to COMPLIANCE CERTIFICATE

 

I.   SECTION 2.13: PRICING CALCULATIONS      LEVERAGE RATIO (Section 2.13(d))   
  1.    Total Indebtedness.    $               2.    EBITDA for the period
for                     to                     .    $               3.   
“Leverage Ratio” (Ratio of (1) to (2)).             to 1.00 II.   SECTION 7.04:
FINANCIAL COVENANTS      A.    MINIMUM INTEREST COVERAGE RATIO (Section 7.04(a))
     1.    EBITDA for the period from                     to
                    .    $               2.    Interest Expense for the period
from                      to                     .    $               3.   
“Interest Coverage Ratio” (Ratio of (1) to (2)).             to 1.00     
Minimum Fixed Charge Coverage Ratio is 3.50 to 1.00      B.    MAXIMUM LEVERAGE
RATIO (Section 7.04(b))      1.    Total Indebtedness.    $               2.   
EBITDA for the period from                      to                     .   
$               3.    “Leverage Ratio” (Ratio of (1) to (2)).             to
1.00      Maximum Fixed Charge Coverage Ratio is         to 1.00   

 

D-2



--------------------------------------------------------------------------------

The Company hereby certifies, through its                     that the
information set forth above is accurate as of                     ,
                    to such officer’s knowledge, after diligent inquiry, and
that the financial statements delivered herewith present fairly in all material
respects the financial position of the Company and its Subsidiaries at the dates
indicated and the results of their operations and changes in their financial
position for the periods indicated in conformity with Agreement Accounting
Principles, consistently applied.

Dated:             , 201    

 

TRIMBLE NAVIGATION LIMITED, By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

Form of Assumption Letter

        ,             

To the Lenders party to the

Credit Agreement referred

to below

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of November 24,
2014 (as amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”) among Trimble
Navigation Limited, a California corporation (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (the “Administrative Agent”).
Terms used herein but not defined herein shall have the meanings set forth in
the Credit Agreement.

The undersigned,                     (the “Subsidiary”), a
                    [corporation], wishes to become a “Subsidiary Borrower”
under the Credit Agreement, and accordingly hereby agrees that from the date
hereof it shall become a “Subsidiary Borrower” under the Credit Agreement and
agrees that from the date hereof and until the payment in full of the principal
of and interest on all Advances made to it under the Credit Agreement and
performance of all of its other obligations hereunder, and termination hereunder
of its status as a “Subsidiary Borrower” as provided below, it shall perform,
comply with and be bound by each of the provisions of the Credit Agreement which
are stated to apply to a “Borrower” or a “Subsidiary Borrower.” Without limiting
the generality of the foregoing, the Subsidiary hereby represents and warrants
that: (i) each of the representations and warranties set forth in Section 6.17
of the Credit Agreement is hereby made by such Subsidiary on and as of the date
hereof as if made on and as of the date hereof and (ii) it has heretofore
received a true and correct copy of the Credit Agreement (including any
modifications thereof or supplements or waivers thereto) as in effect on the
date hereof. In addition, the Subsidiary hereby authorizes the Company to act on
its behalf as and to the extent provided for in Article II of the Credit
Agreement in connection with the selection of Types and Interest Periods for
Advances and with the issuance of Letters of Credit, and the conversion and
continuation of Advances.

So long as the principal of and interest on all Advances made to the Subsidiary
shall have been paid in full and all Letters of Credit made to the Subsidiary
shall have expired or been returned and terminated and all other obligations of
the Subsidiary under the Credit Agreement shall have been fully performed, the
Company may by not less than five Business Days’ prior notice to the
Administrative Agent terminate its status as a “Subsidiary Borrower”.

 

E-1



--------------------------------------------------------------------------------

CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.

 

[Name of Subsidiary Borrower], By:  

 

  Name:   Title: Address for Notices under the Credit Agreement: Consented to:
TRIMBLE NAVIGATION LIMITED, By:  

 

  Name:   Title:

 

E-2